        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 1 of 71




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
DAYTON P. REED, ISB #10775
W. SCOTT ZANZIG, ISB #9361
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P. O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
dayton.reed@ag.idaho.gov
scott.zanzig@ag.idaho.gov

Attorneys for Defendants

                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

 LINDSAY HECOX, and JANE DOE with
 her next friends JEAN DOE and JOHN                 Case No. 1:20-cv-00184-DCN
 DOE,
                                                   RESPONSE TO MOTION FOR
                       Plaintiffs,                 PRELIMINARY INJUNCTION
                                                    (Dkt. 22)
       v.

 BRADLEY LITTLE, in his official capacity
 as Governor of the State of Idaho, et al.,

                       Defendants.


                                       INTRODUCTION

       The Court should deny Plaintiffs’ motion for a preliminary injunction (Dkt. 22).

Plaintiffs cannot establish that they are likely to succeed on the merits. As Defendants’ motion

to dismiss (Dkt. 40) demonstrates, Plaintiffs cannot meet their burden of establishing standing.

And that burden is even higher when seeking a preliminary injunction. Moreover, Plaintiffs



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 1
           Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 2 of 71




cannot succeed on their facial challenge to House Bill 500, because they cannot carry their

burden of showing that there are no circumstances under which the law could be constitutionally

applied.

         Even if Plaintiffs did not face these insurmountable jurisdictional and justiciability

hurdles, their Equal Protection claim would fail. Settled Ninth Circuit law permits separate

sports teams for males and females, along with rules excluding males from female sports teams,

due to males’ physiological advantages. That is precisely the purpose of HB 500.

         Plaintiffs essentially concede that ensuring fair athletic opportunities for girls and women

serves important government purposes. They merely argue that the law is not sufficiently

tailored to meet this goal. But science says otherwise. Biological males have an indisputable

physical advantage over biological females.1 That advantage persists even in transgender

females, who can then displace biological females in athletics. HB 500 properly protects

opportunities for biological females by creating a process designed to verify female status of

participants in female-only sports.




1
 This case involves issues regarding both sex and gender, or gender identity, as well as
physiological differences between the sexes.

    “Sex” is defined as the “anatomical and physiological processes that lead to or denote male or
    female.” Typically, sex is determined at birth based on the appearance of external genitalia.

    “Gender” is a “broader societal construct” that encompasses how a “society defines what male
    or female is within a certain cultural context.” A person’s gender identity is their subjective,
    deep-core sense of self as being a particular gender.

Doe ex. rel. Doe v. Boyertown Area Sch. Dist., 897 F.3d 518, 522 (3d Cir. 2018), cert. denied
sub nom. Doe v. Boyertown Area Sch. Dist., 139 S. Ct. 2636 (2019) (citations omitted). To avoid
confusion between sex and gender, this brief uses the terms “biological male” or “biological
female” to distinguish between the sexes (as opposed to preferred genders) when their
physiological differences are relevant.
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 2
           Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 3 of 71




       Plaintiffs’ case fares no better on the other requirements for injunctive relief. For the

same reasons Plaintiffs lack standing, they cannot establish that, absent an injunction prohibiting

State officials from implementing HB 500, they will suffer irreparable harm. Their alleged

potential harm is far too speculative. Nor can they establish that the balance of hardships and

public interest favor an injunction. As the proposed intervenors have demonstrated, biological

female athletes have a strong interest in the protections HB 500 provides to them.

                                         BACKGROUND

       House Bill 500 is the “Fairness in Women’s Sports Act.” It is designed to protect

opportunities for females to participate in sports due to the physiological advantages males have

over females. In support of the bill, the Idaho legislature made a number of findings based on

court decisions, scholarly publications, and scientific studies recognizing these physiological

advantages. Dkt. 1, Exhibit A, HB 500, § 33-6202(8)-(11). The legislature also described its

purpose:

       Having separate sex-specific teams furthers efforts to promote sex equality. Sex-
       specific teams accomplish this by providing opportunities for female athletes to
       demonstrate their skill, strength, and athletic abilities while also providing them
       with opportunities to obtain recognition and accolades, college scholarships, and
       the numerous other long-term benefits that flow from success in athletic
       endeavors.

Id., § 33-6202(12).

       HB 500 provides that women’s athletic teams “shall not be open to students of the male

sex.” But the law is not self-executing. The law comes into play only if a “dispute regarding a

student’s sex” arises, presumably because someone objects to a student’s qualification to

participate in female sports. If such a dispute arises, the statute provides that it will be governed

by rules yet to be promulgated by the State Board of Education. It is impossible to know now

how that process will be initiated and what it will entail. All we know from HB 500 is that the


RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 3
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 4 of 71




school sponsoring the team on which the student is playing will request the student to “provide a

health examination and consent form or other statement signed by the student’s personal health

care provider” to “verify the student’s biological sex.” Presumably such a form or statement will

settle the issue.

        Plaintiff Lindsay Hecox was born a male, but identifies as a female. She has participated

on co-ed track and cross-country teams in the past, Dkt. 1, ¶ 25, but now wants to try out for

Boise State University’s (“BSU’s”) women’s cross-country team this August. Dkt. 22-6, ¶ 20.

She complains that House Bill 500 will prevent her from doing that.

        HB 500 would not necessarily prevent Hecox from trying out in August, but Title IX very

well might. The U.S. Department of Education’s Office of Civil Rights (“OCR”), the federal

agency responsible for enforcing Title IX, recently determined that allowing transgender high

school athletes in Connecticut to participate in girls’ sports violated the rights of female athletes

under Title IX.2 BSU now has to evaluate this decision and determine whether Title IX permits

it to allow transgender women to participate on its women’s sports teams and, if so, under what

conditions.

        Current NCAA rules permit—but do not require—member schools to allow transgender

women to participate in women’s sports under certain conditions. Member schools who wish to

allow such participation must confirm that the transgender athlete has completed one year of




2
  See US: Transgender Sports Inclusion Violates Others’ Rights, ASSOCIATED PRESS,
https://apnews.com/5c1d9682fb92ed9c277c7e139bdab9ed (May 28, 2020). For the Court’s
convenience, a copy of the Office of Civil Rights’ decision (“OCR Decision”) is attached as
Appendix 1. The OCR determined that by permitting transgender girls to compete in girls’
sports, the Connecticut high school athletic conference “denied athletic benefits and
opportunities to female student-athletes . . . in violation of the regulation implementing Title IX
of the Education Amendments of 1972 (Title IX), at 34 C.F.R. § 106.41(a).” OCR Decision, p.
3.
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 4
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 5 of 71




testosterone suppressing treatment, and must apply to the NCAA for a medical exception.3 It is

uncertain whether that NCAA policy will remain in place following the OCR’s recent Title IX

determination. And even if it does, BSU will need to decide whether to allow Hecox to try out in

August and risk violating Title IX. By her own admission, Hecox will not have completed her

one-year hormone therapy before BSU’s women’s cross-country tryouts in August, because she

did not begin it until September 2019. Dkt. 22-6, ¶ 14.

       Even if BSU were to risk a Title IX violation by letting Hecox try out, it is uncertain

whether HB 500 would have any effect on her ability to participate. HB 500 doesn’t prevent her

from trying out. HB 500 would come into play only if a “dispute regarding [Hecox’s] sex” were

to arise, presumably because someone might object to Hecox displacing a biological female’s

spot on the roster. If it happened, such a dispute would be governed by as-yet-unknown

regulations to be developed by the State Board of Education in the future. So even if BSU were

to decide to allow Hecox to try out (which is uncertain given the OCR’s Title IX analysis), there

is no way to know whether HB 500 would affect Hecox. Would Hecox perform well enough to

qualify for the team? If she did, would anyone challenge her participation? There simply is no

way to know whether HB 500 will affect Hecox in any way until BSU determines whether it

wishes to risk a Title IX violation by allowing her to try out; Hecox tries out; she makes the

team; and we wait and see whether anyone disputes her eligibility, and, if so, the outcome of

such a dispute under yet-to-be-promulgated Board of Education rules.

       Plaintiff Jane Doe was born a female and identifies herself as “a girl.” See Dkt. 22-7, ¶

13. She participates in school sports. See id., ¶¶ 4-6. HB 500 does not prevent her from doing




3
 See NCAA Inclusion of Transgender Student-Athletes, p. 14 (available at
https://www.ncaa.org/sites/default/files/Transgender_Handbook_2011_Final.pdf).
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 5
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 6 of 71




that. But Doe speculates that maybe some unknown person might act spitefully and challenge

her sex. See id., ¶ 13. Based on this hypothetical concern, Doe worries that HB 500 might

require her to ask her doctor to perform a genital exam or genetic or hormonal testing. See id.,

¶¶ 11-12.

       There is no evidence of any actual threat that any person intends to dispute Doe’s sex.

But even if the hypothetical spiteful person did, HB 500 allows Doe to participate in sports by

simply submitting her required health examination and consent form or obtaining a statement

from her doctor verifying her sex, neither of which requires any new physical examination or

testing. HB 500 allows Doe various avenues to verify her sex: (1) through her health

examination and consent form; (2) through a “statement signed by the student’s personal health

care provider” to “verify the student’s biological sex”; or (3) through a “routine sports physical

examination relying on” one of anatomy, genetics, or testosterone. Contrary to Doe’s

contention, the statute does not require her doctor to use the three criteria mentioned in the

“routine sports physical examination” process. And even the “routine sports physical

examination” provision itself is permissive, using the term “may.” In short, Doe has exaggerated

her speculative harm by misinterpreting HB 500 to require her personal health care provider to

use the three criteria specified for routine sports physical examinations.4



4
  Doe’s misinterpretation may have resulted from her mistaken belief that language in HB 500 as
it was initially introduced is the same language that exists in the amended bill that became law.
Section 33-6203(3) in HB 500 initially required a physician’s statement based on the three
criteria: “If disputed, a student may establish sex by presenting a signed physician's statement
that shall indicate the student's sex based solely on: (a) The student's internal and external
reproductive anatomy; (b) The student's normal endogenously produced levels of testosterone;
and (c) An analysis of the student's genetic makeup.” (available on Idaho Legislature website at
https://legislature.idaho.gov/wp-content/uploads/sessioninfo/2020/legislation/H0500.pdf). That
section was substantially changed by a Senate amendment, resulting in the very different
language of the bill that was actually enacted. See Dkt. 1, Exhibit A, § 33-6203(3) (reflecting the
operative language passed by both Houses and signed into law by the Governor).
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 6
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 7 of 71




        We know Doe has had physical examinations in the past. See Dkt. 22-7, ¶ 11. And we

know the Idaho High School Athletic Association (“IHSAA”) rules require athletes to have a

physical examination every other year to participate, and require the examining professional to

inquire into and disclose sex-specific information on the prescribed Health Examination and

Consent Form.5 So even in the unlikely event someone disputed Doe’s sex, she could simply

refer the school to her IHSAA Health Examination and Consent Form, which she and every other

athlete is required to submit to the school before participating in school sports, or ask her doctor

to provide a statement verifying that she is female. Neither approach requires a new, allegedly

invasive procedure, which is the harm Doe says she fears.

                                           ARGUMENT

A.      Preliminary Injunction Standards

        “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

Natural Resources Def. Council, Inc., 555 U.S. 7, 20 (2008). “[I]njunctive relief [is] an

extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled

to such relief.” Id. at 22.

///

///

///


5
 See IHSAA Rule 13 (available at https://idhsaa.org/asset/RULE%2013.pdf), and Health
Examination and Consent Form (available at https://idhsaa.org/asset/document/99-
Physical%20Exam%20and%20Consent%20Form.pdf) (requiring information regarding a
student’s sex including, among other things, an examination of males’ genitalia and details
regarding females’ menstrual cycles). For the Court’s convenience, a copy of the IHSAA’s
required Health Examination and Consent Form is attached as Appendix 2.
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 7
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 8 of 71




B.     Plaintiffs Cannot Establish Standing

       Plaintiffs bear the burden of establishing standing. See Clapper v. Amnesty Int’l USA,

568 U.S. 398, 408 (2013) (quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)) (“’One element of

the case-or-controversy requirement’ is that plaintiffs ‘must establish that they have standing to

sue’”). That burden is heightened at the preliminary injunction stage. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (“each element must be supported in the same way as any

other matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation”). As the D.C. Circuit has explained,

this means that to obtain a preliminary injunction, a plaintiff must establish a substantial

likelihood that he has standing. Mere allegations that might suffice to defeat a motion to dismiss

are not sufficient. See Food & Water Watch, 808 F.3d 905, 913 (D.C. Circuit 2015) (“party who

fails to show a substantial likelihood of standing is not entitled to a preliminary injunction”)

(citations and internal punctuation omitted).

       The Supreme Court has emphasized the importance of standing, particularly where, as in

this case, the plaintiffs are challenging the conduct of political branches as unconstitutional.

       The law of Article III standing, which is built on separation-of-powers principles,
       serves to prevent the judicial process from being used to usurp the powers of the
       political branches. . . . In keeping with the purpose of this doctrine, [o]ur standing
       inquiry has been especially rigorous when reaching the merits of the dispute
       would force us to decide whether an action taken by one of the other two branches
       of the Federal Government was unconstitutional.

Clapper, 568 U.S. at 408 (internal citations and punctuation omitted). Principles of federalism

similarly demand an “especially rigorous” approach to standing when plaintiffs ask a federal

court to determine that state officials are violating the Constitution.

       To meet the “irreducible constitutional minimum” of standing, Plaintiffs must prove: (1)

that they have suffered an “injury in fact”—an invasion of a judicially cognizable interest which


RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 8
           Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 9 of 71




is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2)

a causal connection between the injury and the conduct complained of—the injury must be fairly

traceable to the challenged action of the defendant, and not the result of the independent action

of some third party not before the court; and (3) that it be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision. Lujan, 504 U.S. at 560-61

(1992).

          Plaintiffs cannot meet their burden here. Any potential harm they might suffer is far too

speculative. It is neither “actual or imminent,” nor traceable to Defendants’ actions from

applying HB 500, as opposed to the actions of third parties not before the Court or applications

of laws or rules Plaintiffs have not challenged.

          Title IX or NCAA rules, but not HB 500, may prevent Plaintiff Hecox from trying out for

BSU’s women’s cross-country team in August. Given the OCR’s recent decision that allowing

transgender girls to compete in girls’ high school sports violates Title IX,6 BSU may not be

willing to risk violating Title IX by allowing Hecox to try out in August when she has not

completed year-long hormone therapy as required by NCAA rules. Hecox has presented no

evidence whether her treatment would satisfy NCAA requirements, regardless of Title IX

hurdles, so we don’t know whether she would qualify for a medical exemption under NCAA

rules. And even if Hecox could meet these burdens, it is far from clear whether HB 500 would



6
 The OCR Decision applied to a high school rule allowing transgender girls to participate in
girls’ sports based on gender identity and behavior, but did not require hormonal treatment.
Nevertheless, the Decision was based on a distinction between biological differences between
males and females. See OCR Decision, p. 2 n.2 (“the terms ‘male’ and ‘female’ are defined by
biological sex”). And it refers to transgender girls, referred to as Students A and B, as
“biologically male student athlete[s],” id., p. 3, or “male student-athletes.” Id., p. 4. The OCR
concluded that allowing Students A and B to compete in girls’ track meets “placed female
student-athletes in athletic events against male student athletes, resulting in competitive
disadvantages for female student-athletes.” Id.
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 9
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 10 of 71




have any effect on her ability to participate. Would she make the team? Would anyone object if

she did? Hecox has offered no proof on any of these “what ifs.” Hecox’s alleged potential

injuries from the statute are neither actual nor imminent, and dependent on the actions of third

parties. She has fallen far short of her especially rigorous, heightened burden of proving that it is

substantially likely HB 500 will harm her sometime in the future.

       Plaintiff Doe’s alleged irreparable harm is perhaps even more speculative. She is a

biological female, qualified to play girls’ sports under HB 500. There is no evidence that any

person intends to dispute that she is female. There is nothing but speculative worry to support

Doe’s claim that she may suffer some harm. Like Hecox, Doe’s alleged potential injuries from

HB 500 are neither actual nor imminent. Instead, they are based on the highly speculative risk

that some irresponsible person not before the Court will challenge her sex. Even in the unlikely

event that occurred, she could easily obtain a statement from her doctor verifying her sex, or

simply provide the health examination and consent form from her required physical verifying her

sex. Under the circumstances, Doe has not come close to meeting her burden to establish

standing.

C.     Plaintiffs Cannot Establish They are Entitled to Bring Their Facial Challenge

       There are two kinds of challenges a plaintiff can make to a law: as-applied or facial. An

as-applied challenge “contends that the law is unconstitutional as applied to the litigant[ ].” Foti

v. City of Menlo Park, 146 F.3d 629, 635 (9th Cir. 1998). “[A] ‘successful as-applied challenge

does not render the law itself invalid but only the particular application of the law.’” Desert

Outdoor Advertising, Inc. v. City of Oakland, 506 F.3d 798, 805 (9th Cir. 2007) (quoting Foti,

146 F.3d at 635). In contrast, the much broader facial challenge seeks to “invalidate[ ] the law

itself.” Foti, 146 F.3d at 635. Proper relief in an as-applied challenge might include injunctive



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 10
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 11 of 71




relief prohibiting application of the law to the plaintiffs in the case, but it would not include a

declaration that the law itself is void or an injunction prohibiting the law’s application in every

case. See, e.g., Italian Colors Restaurant v. Becerra, 878 F.3d 1165, 1175 (9th Cir. 2018)

(enjoining a “law in its entirety” “would have been appropriate only if plaintiffs had prevailed on

a facial challenge”).

       It is beyond dispute that the relief Plaintiffs seek on their preliminary injunction motion

would be available only under a successful facial challenge to HB 500. The injunctive relief

they seek would be a wholesale prohibition on implementation of the law. See Dkt. 22, p. 2

(requesting an order prohibiting all defendants “from enforcing any of the provisions of House

Bill 500”).

       Facial challenges are disfavored. See Dkt. 40-1, pp. 11-12 and cited cases. Under United

States v. Salerno, 481 U.S. 739, 745 (1987), Plaintiffs must establish that the challenged law is

unconstitutional under all circumstances. See also Almerico v. Denney, 378 F. Supp. 3d 920,

925-26 (D. Idaho 2019) (applying Salerno to bar Equal Protection claim because Ninth Circuit

law requires adherence to Salerno). This they cannot do. For example, suppose an athletically-

talented biological male who identifies as a man wanted to play on BSU’s women’s basketball

team. Due to his physical advantages, the man would certainly displace a woman on the roster.

And his superior skills would allow him to dominate the team and the competition, taking

opportunities otherwise available to the women on the roster. HB 500 would allow a challenge

to the man’s status and prevent him from playing on the team.

       This application of HB 500 would be plainly constitutional. See Clark ex rel. Clark v.

Arizona Interscholastic Ass’n, 695 F.2d 1126 (9th Cir. 1982), cert. denied, 464 U.S. 818 (1983).

In Clark, high school boys who wished to play on the girls’ volleyball team challenged a policy



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 11
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 12 of 71




prohibiting boys from playing on a girls’ sports team. The Ninth Circuit rejected the boys’

argument that the policy amounted to unconstitutional sex discrimination, even though the boys’

school offered no boys’ volleyball team. The court held that the policy even withstood

heightened scrutiny, because “there is clearly a substantial relationship between the exclusion of

males from the team and the goal of redressing past discrimination and providing equal

opportunities for women,” which the court held is unquestionably “a legitimate and important

governmental interest.” Id. at 1131. The policy was constitutional because it “simply

recognize[ed] the physiological fact that males would have an undue advantage competing

against women for positions on the volleyball team.” Id.

       HB 500 prohibits all males from participating in female sports, regardless of their gender

identity. Clark makes clear that HB 500 can be constitutionally applied to prohibit boys from

participating in girls’ sports. Thus, Plaintiffs cannot meet the Salerno test. Their request for a

preliminary injunction based on their facial challenge to HB 500 must be denied.

D.     Plaintiffs Cannot Establish that They are Entitled to Injunctive Relief

       On top of these justiciability bars that are fatal to their case, Plaintiffs cannot meet their

burden of proving that they are entitled to a preliminary injunction.

       1.      Plaintiffs are not likely to succeed on the merits

       Plaintiffs cannot establish a likelihood of success on the merits of their Equal Protection

challenge to HB 500.7 The law protects athletic opportunities for females. The State has an



7
 Plaintiffs suggest that the standard preliminary injunction burdens do not apply, and that
Defendants must prove that Plaintiffs are not likely to succeed on the merits of their Equal
Protection claim. See Dkt. 22-1, p. 12 (citing Gonzales v. O Centro Espirita Beneficente Uniao
do Vegetal, 546 U.S. 418, 429 (2006)). The Ninth Circuit has interpreted this shifted-burden
approach to be applicable in First Amendment cases, where strict scrutiny applies. See
Thalheimer v. City of San Diego, 645 F.3d 1109, 1116 (9th Cir. 2011) (“in the First Amendment
context, the moving party bears the initial burden of making a colorable claim that its First
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 12
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 13 of 71




important interest in doing so. And even if the law is subject to heightened scrutiny,8 HB 500

satisfies that scrutiny because it does what it is intended to do.

       Assuming arguendo that HB 500 must satisfy heightened scrutiny, HB 500 meets that

standard so long as it “‘serve[s] important governmental objectives and [is] substantially related

to achievement of those objectives.’” Clark, 695 F.2d at 1129 (quoting Craig v. Boren, 429 U.S.

190, 197 (1976)). See also Dkt. 22-1, p. 17 (citing Craig, 429 U.S. at 198, and Latta v. Otter,

771 F.3d 456, 491 (2014) (law satisfies heightened scrutiny if it “is substantially related to an

important government interest”)). “In applying this standard, the Supreme Court is willing to

take into account actual differences between the sexes, including physical ones.” Clark, 695

F.2d at 1129.




Amendment rights have been infringed, or are threatened with infringement, at which point the
burden shifts to the government to justify the restriction”). Plaintiffs have not cited, and
Defendants have not found, any authority holding that such a shift also occurs in an Equal
Protection case applying rational basis or intermediate scrutiny. If such a shift were extended to
a case like this, what would Plaintiffs’ initial burden be? Absent applicable authority,
Defendants submit that Plaintiffs must prove a likelihood of success on their Equal Protection
claim. Thankfully, the Court need not resolve this issue because under any burden Plaintiffs are
not likely to succeed.
8
  Defendants acknowledge that under Clark, HB 500 may be subject to heightened scrutiny
because it excludes all males from female sports. 695 F.2d at 1129. Plaintiffs argue that
heightened scrutiny also should apply because HB 500 discriminates against transgender and
female athletes. Defendants disagree. Defendants acknowledge that the Ninth Circuit and a
judge in this district have held heightened scrutiny applies if a law or policy treats transgender
persons in a less favorable way than it treats all others. See Karnoski v. Trump, 926 F.3d 1180,
1201 (9th Cir. 2019); F.V. v. Barron, 286 F. Supp. 3d 1131 (D. Idaho 2018). But HB 500 is
different. It does not single out transgender athletes and subject them to discriminatory
treatment. It treats all biological males the same and prohibits them from participating in female
sports to protect athletic opportunities for biological females. Therefore, it does not unlawfully
discriminate against transgender athletes. See Doe 2 v. Shanahan, 755 Fed. Appx. 19, 23-25
(D.C. Cir. 2019) (reversing finding that plan requiring military personnel to serve in their
biological sex was a blanket transgender ban and acknowledging that the military had substantial
arguments that the plan complied with equal protection principles). Nor does HB 500 treat
females differently as Plaintiffs suggest. It requires any athlete subject to dispute, whether male
or female, to verify his or her sex.
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 13
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 14 of 71




       Plaintiffs do not dispute that HB 500 serves important governmental objectives. See Dkt.

22-1, p. 17. Nor could they. The Ninth Circuit long ago established that “[t]here is no question”

that “redressing past discrimination against women in athletics and promoting equality of athletic

opportunity between the sexes” is “a legitimate and important governmental interest” justifying

rules excluding males from female sports. Clark, 695 F.2d at 1131. Excluding males from

female sports to “promote sex equality” and protect fair opportunities for female athletes is

precisely what HB 500 does.

       Plaintiffs take issue with the second prong of the test, contending that HB 500 is not

substantially related to the important goal of ensuring equal and fair opportunities for females to

participate in sports. Plaintiffs’ argument flies in the face of a well-established physiological fact

recognized by courts and recently confirmed by the OCR: allowing biological males to compete

in female sports is unfair to biological females due to males’ inherent physical advantages. See,

e.g., Clark, 695 F.2d at 1131 (noting that rule excluding boys from girls’ team “is simply

recognizing the physiological fact that males would have an undue advantage competing against

women,” and would diminish opportunities for females). HB 500’s legislative findings

specifically cite this physiological fact and case law recognizing it. Dkt. 1, Exhibit A, § 33-

6202(8). To protect biological female athletes’ athletic opportunities in light of biological males’

indisputable physical advantage, HB 500 provides that female sports “shall not be open to

students of the male sex.” Id., § 33-6203(2). Just as the rule in Clark excluding boys from the

girls’ volleyball team was substantially related to the important objective of preserving equal

opportunities for females to participate in sports, so too is HB 500.

        Plaintiffs cannot validly challenge this conclusion. So instead, they try to argue that HB

500’s objectives could be served by different rules. But as Clark makes clear, the fact that



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 14
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 15 of 71




athletic opportunities could be equalized through other means is of no constitutional

consequence. 695 F.2d at 1131-32. “[E]ven wiser alternatives than the one chosen does not

serve to invalidate the policy [of excluding males from female sports] since it is substantially

related to the goal” of providing fair and equal opportunities for females to participate in

athletics. Id. at 1132.

       Ignoring Clark’s holding that the Constitution does not require a perfect fit between the

legislature’s goal and the means used to achieve it, Plaintiffs argue that athletic opportunities for

biological females could be adequately protected by requiring transgender male-to-female

athletes to undergo one year of hormone therapy. They argue that current circulating

testosterone is the only thing that gives males a competitive advantage. See Dkt. 22-1, p. 18

(“[t]he only physical sex characteristic with a documented effect on athletic performance is

circulating (not endogenous) testosterone”) (citing Safer Decl.).9

       Even if Plaintiffs’ premise were true, it would be legally irrelevant. But in fact Plaintiffs’

premise is false. Indeed, the very source that Plaintiffs’ own expert, Dr. Safer, relies on refutes

this argument.

       The striking male postpubertal increase in circulating testosterone provides a
       major, ongoing, cumulative, and durable physical advantage in sporting contests
       by creating larger and stronger bones, greater muscle mass and strength, and
       higher circulating hemoglobin as well as possible psychological (behavioral)


9
 In a similar vein, Plaintiffs argue that HB 500 is not sufficiently narrowly tailored, suggesting
that puberty blockers might eliminate biological males’ athletic advantages. There are several
problems with this argument. First, neither Plaintiff has standing to raise it; it’s a purely
hypothetical red herring. Second, while it might be legally relevant in a case involving strict
scrutiny, it’s irrelevant under any heightened scrutiny applicable here, as Clark makes clear.
Finally, even if this argument were relevant, it is based on the false premise that prepubertal boys
have no athletic advantages over girls. In fact, studies have shown that boys have athletic
advantages over girls that manifest themselves as early as six years of age. Expert Declaration of
Gregory A. Brown, ¶ 23 (“a number of studies indicate that males’ athletic advantages over
females begin before puberty, and may be apparent as early as six years of age”). See also id., ¶¶
65-68 (discussing relevant studies comparing boys’ and girls’ athletic abilities).
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 15
           Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 16 of 71




          differences. In concert, these render women, on average, unable to compete
          effectively against men in power-based or endurance-based sports.

Handelsman DJ, et al. Circulating testosterone as the hormonal basis of sex differences in

athletic performance. Endocrine Reviews 2018; 39:803-829 (p. 805) (“Handelsman Paper”)10

(emphasis added) (cited in Expert Declaration of Joshua Shafer (Dkt. 22-9), ¶ 25). This “major,

ongoing, cumulative, and durable physical advantage” that Plaintiffs’ own expert validates is a

problem HB 500 seeks to address.11 And as the authors of the Handelsman Paper note, males’

larger and stronger bones generally result in males: having a height advantage over females,

which provides an obvious physical advantage in many sports; “greater leverage for muscular

limb power exerted in jumping, throwing, or other explosive power activities”; and greater bone

density, helping them to avoid stress fractures. See Handelsman Paper, p. 818-19. It is

undisputed that the hormone therapy Plaintiffs tout does not change this. Moreover, other

scientific studies confirm that hormone therapy does not eliminate the physical advantages males

enjoy over females. See Expert Declaration of Gregory A. Brown (“Brown Decl.”), ¶ 11.c.

(administration of testosterone suppressing drugs “does not eliminate the performance advantage

of men or adolescent boys over women or adolescent girls in almost all athletic events”). See

also id., ¶¶ 127-153 (and cited authorities and data).

          Plaintiffs’ expert, Dr. Safer, is an endocrinologist, not an expert in athletic performance.

See Dkt. 22-9, ¶¶ 5-15. His opinion about hormone therapy’s effect on athletic performance is

based not on his expertise studying athletic performance, but in reliance on one article, whose

reliability is subject to serious questions. Dr. Safer cites an article comparing performances of

eight transgender women before and after testosterone therapy. Id., ¶ 51 (citing Harper J. Race



10
     Available at: https://academic.oup.com/edrv/article/39/5/803/5052770.
11
     See HB 500, § 33-6202(8)-(12).
RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 16
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 17 of 71




times for transgender athletes. Journal of Sporting Cultures and Identities 2015 (“Harper

Article”); 6:1-9). The Harper Article and the study it reflects have shortcomings and limitations

“rendering the data and conclusions to be of little to no scientific validity” in proving the overall

efficacy of testosterone therapy’s ability to eliminate performance advantages. Brown Decl.,

¶ 154. See also id., ¶¶ 155-161 (discussing the flaws of the Harper study, including problems

with subject recruitment and sampling, and techniques for collecting and verifying race times, to

name a few).

       In contrast to Dr. Safer, Defendants’ expert, Dr. Gregory Brown, is an expert in sports

science. He is a professor of exercise science in the University of Nebraska Kearney’s

Department of Kinesiology and Sport Sciences. Brown Decl., ¶ 1. His thorough opinion,

supported by scientific studies and data, is that biological male physiology—not merely currently

circulating testosterone—is why males have a decided advantage over females in athletic

contests. Id., ¶ 11.b. See also id., ¶¶ 77-125 (relying on numerous authorities to describe

physiological differences between the sexes). Due to males’ physiological differences from

women, administration of androgen inhibitors (i.e., drugs designed to reduce circulating

testosterone levels) to male-to-female transgender persons does not eliminate their performance

advantages. See id., ¶¶ 11.c. 127-153. Plaintiffs’ suggestion that limited hormone therapy is

enough to equal the playing field between males and females does not stand up to scientific

scrutiny.

        The experience of one transgender female athlete provides a good example. Craig Telfer

was a male on the Franklin Pierce University men’s track team in 2016 and 2017. Brown Decl.,

¶ 152. During those years Telfer was ranked 200th and 390th (respectively) against other NCAA

Division 2 men and did not qualify for the National Championships in any events. Id. Telfer



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 17
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 18 of 71




then transitioned to a transgender female, changed her name from Craig to Cece, and underwent

a year of hormone therapy. Id. In 2019 Cece Telfer competed on the Franklin Pierce University

women’s team, qualified for the NCAA Division 2 Track and Field National Championships,

and placed first in the women’s 400-meter hurdles and placed third in the women’s 100-meter

hurdles. Id. A comparison of Telfer’s pre- and post-transition race times shows that she actually

ran a little faster as a woman. Id., ¶ 153. Obviously, a year of hormone therapy did not

eliminate, or even reduce, Telfer’s competitive advantages over biological females women.

       The Telfer example does not prove that hormone therapy is ineffective in reducing

athletic performance advantages in all male-to-female transgender athletes. But it does prove

that the therapy is not effective in all cases. And it demonstrates the significant athletic

advantages males have over females, where an athlete who ranked no better than 200th in men’s

competition can win the national championship race in women’s competition, a year’s worth of

hormone therapy notwithstanding.

       In an effort to promote their narrative that HB 500 was the product of animus toward

transgender persons and was based on unfounded stereotypes, Plaintiffs argue that there is no

need to protect athletic opportunities for biological females by excluding biological males from

their sports. But this argument is directly refuted by examples like Cece Telfer; and June

Eastwood, the University of Montana runner against whom intervenors Madison Kenyon and

Mary Marshall could not effectively compete, Dkts. 30-2, ¶¶ 8-12, 14-16, and 30-3, ¶¶ 10-12, 17;

and Connecticut high school Students A and B, who were the subject of the recent OCR

Decision. Instead, as the OCR determined, allowing male-to-female transgender athletes to

compete in female sports “place[s] female student athletes in athletic events against male

student-athletes, resulting in competitive disadvantages for female student-athletes,” denying



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 18
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 19 of 71




female student-athletes “the opportunity to compete in events that [are] exclusively female,” and

denying “female student-athletes athletic opportunities that [are] provided to male student-

athletes.” OCR Decision, p. 4. Through HB 500, the legislature has provided a reasonable,

legally permissible means to prevent these wrongs from occurring.

       2.      Plaintiffs cannot establish that they will suffer any harm, much less
               irreparable harm

       As Plaintiffs’ standing problems suggest, there is no proof that either plaintiff will suffer

any harm from HB 500. Title IX, and perhaps NCAA rules (or even COVID-19), may prevent

Plaintiff Hecox from trying out for BSU’s women’s cross-country team in August. But there is

no guarantee HB 500 will affect her chances to participate. Even if Hecox is able to try out, will

she make the team? Will anyone object if she does?

       Plaintiff Doe’s alleged irreparable harm is perhaps even more speculative. She is a

biological female, qualified to play girls’ sports. There is no evidence that any person intends to

dispute that she is female. And even if someone did, that would easily be resolved by reference

to the IHSAA required Health Examination and Consent Form Plaintiff Doe submitted in order

to compete in school sports. There is nothing but speculative and unfounded worry to support

Doe’s claim that she may suffer some harm.

       Mere speculation of harm does not establish proof of irreparable harm necessary to

justify an injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.

2011) (citing Winter, 555 U.S. at 21-22) (“plaintiffs must establish that irreparable harm is likely,

not just possible, in order to obtain a preliminary injunction”).

       3.      Neither the balance of hardships nor the public interest weighs in favor of an
               injunction

       In arguing that the equities favor an injunction, Plaintiffs focus solely on themselves and

ignore the interests of all female athletes who will benefit from HB 500. As the declarations of

RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 19
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 20 of 71




intervenors Kenyon (Dkt. 30-2) and Marshall (Dkt. 30-3) demonstrate, there are female athletes

whose interests will be harmed if they do not have the protection of rules designed to prevent the

unfair advantages males or male-to-female transgender athletes have when competing against

females. Ms. Kenyon and Ms. Marshall describe how discouraging and demoralizing it can be

for female athletes to try to compete against biological male athletes who identify as female, and

the unfairness of such a process. See especially Dkt. 30-2, ¶¶ 10, 12, 20, 25; Dkt. 30-3, ¶¶ 19-20.

Both Ms. Kenyon and Ms. Marshall note that their team, Idaho State University, sometimes

competes against BSU. They express their concerns about having to compete against Lindsay

Hecox or other transgender athletes. Dkt. 30-2, ¶ 29; Dkt. 30-3, ¶ 14. Plaintiffs conveniently

ignore these interests, but the Court should not.

       Moreover, unlike the plaintiff boys in Clark who had no school boys’ volleyball team to

play on, both Plaintiffs here have options to participate in school sports under HB 500. It is

undisputed that Plaintiff Doe qualifies to play girls’ sports at Boise High School. And while

Plaintiff Hecox might prefer the option of trying out for women’s teams, she has the option of

continuing to run in the club she organized, see Dkt. 22-6, ¶ 22, or trying out for BSU’s men’s

cross-country or track teams.

       Under these circumstances, Plaintiffs cannot satisfy their burden of establishing that the

balance of hardships and public interest weigh in favor of injunctive relief. See Winter, 555 U.S.

at 24 (“A preliminary injunction is an extraordinary remedy never awarded as of right. In each

case, courts must balance the competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief. In exercising their sound discretion,

courts of equity should pay particular regard for the public consequences in employing the

extraordinary remedy of injunction”) (internal citations and punctuation omitted).



RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 20
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 21 of 71




                                          CONCLUSION

       Plaintiffs’ motion for a preliminary injunction must be denied for several reasons.

Plaintiffs cannot establish standing. Nor can they establish that they are entitled to pursue a

facial challenge to HB 500. And even if the Court were to reach the merits of Plaintiffs’ Equal

Protection challenge, they cannot demonstrate that they are entitled to injunctive relief. HB 500

would satisfy either the rational basis test or heightened scrutiny because it is substantially

related to the important government interest of protecting fair opportunities for females to

participate in sports, so Plaintiffs are not likely to succeed on the merits. Similarly, Plaintiffs

cannot establish the other factors necessary for an injunction.


       Dated this 4th day of June, 2020.

                                                     STATE OF IDAHO
                                                     OFFICE OF THE ATTORNEY GENERAL


                                               By:     /s/ W. Scott Zanzig
                                                     W. Scott Zanzig
                                                     Deputy Attorney General




RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 21
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 22 of 71




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on June 4, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Eppink                                Matthew K. Wilde
 AMERICAN CIVIL LIBERTIES UNION                BOISE STATE UNIVERSITY
 OF IDAHO FOUNDATION                           OFFICE OF GENERAL COUNSEL
 REppink@acluidaho.org                         mattwilde@boisestae.edu

 Gabriel Arkles                                Attorney for Defendants Boise State
 James Esseks                                  University and Marlene Tromp
 Chase Strangio
 AMERICAN CIVIL LIBERTIES FOUNDATION           Bruce D. Skaug
 garkles@aclu.org                              Raul R. Labrador
 jesseks@aclu.org                              bruce@skauglaw.com
 cstrangio@aclu.org                            raul@skauglaw.com

 Kathleen Hartnett                             Roger G. Brooks
 Elizabeth Prelogar                            Jeffrey A. Shafer
 Andrew Barr                                   ALLIANCE DEFENDING FREEDOM
 COOLEY LLP                                    rbrooks@ADFlegal.org
 khartnett@cooley.com                          jshafer@ADFlegal.org
 eprelogar@cooley.com
 abarr@cooley.com                              Kristen K. Waggoner
                                               Parker Douglas
                                               Christiana M. Holcomb
 Catherine West                                ALLIANCE DEFENDING FREEDOM
 LEGAL VOICE                                   kwaggoner@ADFlegal.org
 cwest@legalvoice.org                          pdouglas@ADFlegal.org
                                               cholcomb@ADFlegal.org
 Attorneys for Plaintiffs
                                               Attorneys for Proposed Intervenors



                                             /s/ W. Scott Zanzig
                                           W. Scott Zanzig
                                           Deputy Attorney General




RESPONSE TO MOTION FOR PRELIMINARY INJUNCTION (Dkt. 22) - 22
Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 23 of 71




                       APPENDIX 1
           RESPONSE TO MOTION FOR
     PRELIMINARY INJUNCTION (Dkt. 22)
                Hecox, et al. v. Little, et al.
             Case No. 1:20-cv-00184-DCN
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 24 of 71
                          UNITED STATES DEPARTMENT OF EDUCATION
                                            OF FICE FOR CIVIL RIGHTS
                                             3 2 OLD S L IP, 2 6 T H FL OOR
                                           NE W YORK, NEW YORK 1 00 0 5



                                                                                     T IM OT HY C. J . BL AN CH ARD
                                                                                     DIR EC T OR
                                                                                     NE W YORK OFF IC E


                                                                  May 15, 2020

Sent via email only to:

MIZEL001@hartford.gov
Lori Mizerak
Assistant Corporation Counsel
City of Hartford
550 Main Street, Room 210
Hartford, Connecticut 06103
Attorney for Hartford Public Schools

dmonastersky@HL-Law.com
David S. Monastersky, Esq.
Howd & Ludorf, LLC
65 Wethersfield Avenue
Hartford, Connecticut 06114
Attorney for Glastonbury Public Schools
  and Canton Public Schools

pjmurphy@goodwin.com &
lyoder@goodwin.com
Peter J. Murphy, Esq.
Linda L. Yoder, Esq.
Shipman & Goodwin, LLP
One Constitution Plaza
Hartford, Connecticut 06103-1919
Attorneys for Connecticut Interscholastic Athletic Conference
  and Danbury Public Schools

jzelman@fordharrison.com
Johanna Zelman, Esq.
Ford Harrison
CityPlace II
185 Asylum Street, Suite 610
Hartford, Connecticut 06103
Attorney for Bloomfield Public Schools
  and Cromwell Public Schools




   The Department of Education's mission is to promote student achievement and preparation for global competitiveness by
                               fostering educational excellence and ensuring equal access.
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 25 of 71

Page 2 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

Re: Case No. 01-19-4025
    Connecticut Interscholastic Athletic Conference

     Case No. 01-19-1252
     Glastonbury Public Schools

     Case No. 01-20-1003
     Bloomfield Public Schools

     Case No. 01-20-1004
     Canton Public Schools

     Case No. 01-20-1005
     Cromwell Public Schools

     Case No. 01-20-1006
     Danbury Public Schools

     Case No. 01-20-1007
     Hartford Public Schools

Dear Attorneys Mizerak, Monastersky, Murphy, Yoder, and Zelman:

The U.S. Department of Education, Office for Civil Rights (OCR) issues this Letter of Impending
Enforcement Action1 in the above-referenced cases. The Complainant filed complaints against the
Connecticut Interscholastic Athletic Conference (CIAC) and the Glastonbury Board of Education
(Glastonbury) on behalf of three high school student-athletes and their parents. The Complainant
alleged that the CI                                                            -athletes to participate
in interscholastic athletics (Article IX, Section B of the CIAC By-Laws, adopted May 9, 2013, and
titled,
Participation Policy)) discriminated against female student-athletes competing in interscholastic
                                                                   2
                                                                       Specifically, the Complainant
alleged that the Revised Transgender Participation Policy denied girls opportunities to compete,
including in state and regional meets, and to receive public recognition critical to college recruiting
and scholarship opportunities. The Complainant further alleged that implementation of the
Revised Transgender Participation Policy by Glastonbury, the school attended by one of the
complainant student-athletes (Student 1), denied opportunities to girls competing in interscholastic
girl                         their sex. In addition, the Complainant alleged that the CIAC retaliated
against one of the complainant parents (Parent 1), after Parent 1 complained about the Revised

1
                         Case Processing Manual states as follows:
day period referenced in CPM subsection 303(g) . . . the recipient does not enter into a resolution agreement to resolve
the identified areas of non-compliance, OCR will prepare a Letter of Impending Enfor
2
                                                                                                     See Mem. from U.S.
Attorney General to U.S. Attorneys Heads of Department Components (Oct. 4, 2017), available at
https://www.justice.gov/ag/page/file/1006981/download; and Brief for the Federal Respondent, Harris Funeral
Homes, Inc. v. EEOC, et al., No. 18-107, 2019 WL 3942898 (U.S.) (2019).
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 26 of 71

Page 3 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

Transgender Participation Policy; and that a Glastonbury track coach retaliated against Student 1

Policy.

                     Case Processing Manual (the Manual),3 Section 103, OCR also opened an
investigation of Bloomfield Public Schools (Bloomfield) and Hartford Public Schools (Hartford),
based on allegations that these school districts allowed a biologically male student-athlete (Student
                                                       o opened an investigation of Cromwell Public
Schools (Cromwell), based on allegations that this school district allowed a biologically male
student-athlete                                                                                    an
investigation of Canton Public Schools (Canton) and Danbury Public Schools (Danbury), the
school districts attended by the other two complainant student-athletes (Students 2 and 3,
respectively), following a determination that these school districts may have been involved in
alleged acts of discrimination related to the complaints filed against the CIAC and Glastonbury.
OCR investigated whether these school districts denied athletic benefits and opportunities to
female student-athlete
Revised Transgender Participation Policy, or limited the eligibility or participation of any female
student-athlete                                                                               Revised
Transgender Participation Policy.

Summary of Findings

As detailed below, the actions of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell,
Canton, and Danbury resulted in the loss of athletic benefits and opportunities for female student-
athletes. One complainant student-athlete explained to OCR that no matter how hard she trained,
she felt that she could never be good enough to defeat Students A and B. She also stated that
female student-athletes were missing out on great opportunities to succeed and felt that female
student-at
student-athlete explained to OCR that she felt that she could not fairly compete against Students
A and B, because they had a physical advantage over her. In this sense, they were denied the
opportunities that Connecticut male student-athletes had of being able to compete, on a level
playing field, for the benefits that flow from success in competitive athletics. OCR determined
that the participation of Students A and B in                                          benefits and
opportunities for female student-athletes.

OCR determined that the CIAC, by permitting the participation of certain male student-athletes in
                               in the state of Connecticut, pursuant to the Revised Transgender
Participation Policy, denied female student-athletes athletic benefits and opportunities, including
advancing to the finals in events, higher level competitions, awards, medals, recognition, and the
possibility of greater visibility to colleges and other benefits. Accordingly, OCR determined that
the CIAC denied athletic benefits and opportunities to female student-athletes competing in
                                                                                                 er
Participation Policy, in violation of the regulation implementing Title IX of the Education
Amendments of 1972 (Title IX), at 34 C.F.R. § 106.41(a).

3
    https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 27 of 71

Page 4 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

OCR determined that the participation of Glastonbury, Canton, and Danbury in athletic events
sponsored by the CIAC, consistent with the
which resulted in Students 1, 2, and 3, and other female student-athletes competing against
Students A and B, denied athletic benefits and opportunities to Students 1, 2, and 3, and other
female student-athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. §
106.41(a). Glastonbury, Canton, and Danbury placed female student-athletes in athletic events
against male student-athletes, resulting in competitive disadvantages for female student-athletes.
The athletic events in which the female student-athletes competed were coeducational; female
student-athletes were denied the opportunity to compete in events that were exclusively female,
whereas male student-athletes were able to compete in events that were exclusively male.

female student-athletes athletic opportunities that were provided to male student-athletes.
                                           obligations to comply with the regulation implementing
Title IX are not obviated or alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

                                                                              -2018 on the Bulkeley
                                                                             g school year 2018-2019
                           OCR determined that the participation of Hartford and Bloomfield in
athletic events sponsored by the CIAC, consistent with the CIAC Revised Transgender
                                                          ticipating in events against Students 1, 2,
and 3, and against other female student-athletes, denied athletic benefits and opportunities to
Students 1, 2, and 3, and other female student-athletes, in violation of the regulation implementing
Title IX, at 34 C.F.R. § 106.41(a).
school years 2017-2018 and 2018-                                          OCR determined that the
participation of Cromwell in athletic events sponsored by the CIAC, consistent with the CIAC
Revised Transgender Participation Policy, which resulted in Student B
against Students 1, 2, and 3, and against other female student-athletes, denied athletic benefits and
opportunities to Students 1, 2, and 3, and other female student-athletes, in violation of the
regulation implementing Title IX, at 34 C.F.R. § 106.41(a).
              obligations to comply with the regulation implementing Title IX are not obviated or
alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

For the aforementioned reasons, OCR also determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury treated student-athletes differently based on sex, by
denying benefits and opportunities to female students that were available to male students.

With respect to the retaliation allegation filed against the CIAC, there was insufficient evidence to

complained about the Revised Transgender Participation Policy. With respect to the retaliation
allegation filed against Glastonbury, there was insufficient evidence to substantiate the


Nothing in this letter should be interpreted to impute misconduct on the part of any biologically
male students who participated in these competitions.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 28 of 71

Page 5 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

Investigation and Issuance of Letter of Impending Enforcement Action

During the course of the investigation, OCR interviewed the Executive Director of the CIAC;
administrators and staff from Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury; and the students and parents on whose behalf the complaint was filed. In addition, OCR
reviewed documentation that the Complainant, the CIAC, the school districts, and some of the
students and parents submitted. OCR also reviewed publicly available information regarding the
CIAC and its member school student-athletes.

At the conclusion of the investigations, OCR informed the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury of its findings and determinations that the CIAC,
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury had discriminated against
female student-athletes. OCR requested that the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury enter into resolution agreements to remedy the violations.
Because the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury did not
enter into resolution agreements, OCR issued letters of impasse to the CIAC, Glastonbury,
Bloomfield, Hartford, Cromwell, Canton, and Danbury on March 17, 2020, in which it advised the
CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury that it would issue
this letter if each did not reach an agreement with OCR within 10 calendar days of the date of its
impasse letter.4 OCR issues this Letter of Impending Enforcement Action because the CIAC,
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury have to date failed to
voluntarily enter into resolution agreements to remedy the identified violations.

Jurisdiction

OCR is responsible for enforcing Title IX, as amended, 20 U.S.C. § 1681 et seq., and its
implementing regulation at 34 C.F.R. Part 106, which prohibit discrimination on the basis of sex
in education programs and activities receiving financial assistance from the U.S. Department of
Education (the Department).

OCR has jurisdiction over the CIAC as follows:

        a) The CIAC is a direct recipient of Federal funding from the Department through a grant

             the Special Olympics Unified Champion Schools program administered by the CIAC.

        b) The CIAC is also an indirect recipient of Federal funding. The CIAC is governed by
           member school representatives who devote official time and district resources to the
           CIAC (e.g., determine athletic eligibility, make rules for athletic competitions, run state

             receives revenue through the sale of tickets to tournament contests revenue that
             would otherwise go to the schools and by the assessment of entry fees on schools for

4
 In emails dated March 27, 2020, OCR informed the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton,
and Danbury that in view of their COVID-19-related duties and responsibilities, OCR was extending the 10-calendar-
                                                                                                     020.
           Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 29 of 71

Page 6 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

                participation in various tournaments. The CIAC is also an indirect recipient of
                Departmental financial assistance through Special Olympics of Connecticut (which
                receives grant money from OSEP) because several employees of Special Olympics of
                Connecticut provide to the CIAC technical assistance in the administration of the
                Special Olympics Unified Champion Schools program.

           c)                               s also
                high school athletic program to the CIAC, whose purpose is to supervise, direct, and


                Office of Legislative Research stated that school districts have the power to organize
                athletic programs and decide in
                delegated authority over the organization of interscholastic high school athletics to [the
                CIAC]. CIAC regulates high school sports, promulgates eligibility and safety and


OCR has jurisdictional authority under Title IX to investigate Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury, because each is a recipient of financial assistance from the
Department.

      I.        ATHLETIC BENEFITS AND OPPORTUNITIES

Findings of Fact



The CIAC is the only association governing interscholastic athletic programs for secondary
schools in Connecticut.5 The CIAC is a division of the Connecticut Association of Schools (CAS).
Any public or parochial school accredited by the Connecticut State Department of Education, as
well as any private school or academy, and any private school holding associate institutional
membership in the CAS can become a member of the CIAC. The CIAC currently has 188 member
schools. Member schools sign an annual Membership Agreement, pay annual dues, and agree to
abide by the CAS Constitution and the CIAC By-Laws and Eligibility Rules. During school year
2018-
sports. The CIAC By-Laws allow female athletes
male athletes to participate on gir
of the CAS Constitution, by-laws, and tournament regulations.6

The CIAC has 27 committees corresponding to each of the CIAC-sanctioned sports. Each
committee includes representatives from member schools, including principals, coaches, and

5
    See CIAC Handbook 2019-
6
  The by-laws constitute the general rules and policies for athletic administration and participation in the CIAC.
Specific policies, such as the Revised Transgender Participation Policy, are contained within the by-laws. Further
policies regarding sport-                                                                                   son in a
sports information packet.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 30 of 71

Page 7 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

athletic directors, as well as former coaches. These committees coordinate the activities of the
sports, including game rules, playing conditions, tournament policies, and sportsmanship
initiatives. The by-laws, along with the CAS constitution, are published every year as part of the
CIAC Handbook, which is available on the CIAC website.7 The Handbook includes detailed rules
and regulations governing athletic administration, scheduling, and eligibility, among other topics.
The CAS Legislative Body is authorized to make changes to the CAS Constitution and the by-
laws. The principals of the CIAC member schools are the voting delegates to the Legislative Body.
The CAS Constitution states that any voting member school may submit a proposed change to the
by-laws/regulations through its representative. The CIAC Board of Control is the governing body
for high school interscholastic sports in Connecticut and has 14 voting and 3 non-voting members;
the Board of Control has representatives from large, medium, and small schools, urban and rural
schools, as well as public, parochial, and technical schools.8 The by-laws require that the Board
of Control consider any proposed change to a by-law/regulation, act upon it, and submit any
proposed by-law/regulation change to member schools for a vote at the annual meeting of the
Legislative Body. The by-laws, including the rules, regulations, and policies contained therein, as
well as the tournament regulations are binding on its member schools,9 and the CIAC has the
authority to penalize schools for violation of the by-laws.10

During interviews, district staff members confirmed that the districts regarded the by-laws, rules,
and regulations, including the Revised Transgender Participation Policy, as binding. The
witnesses further stated that they regarded the CIAC as the only athletic association in Connecticut
that could provide sufficient competitive opportunities for their students.11 Witnesses told OCR
that if their schools were to withdraw from the CIAC, they likely would encounter difficulties
scheduling games against other schools and would be unable to participate in statewide
competitions. An Athletic Director for one of the Districts advised OCR that a CIAC member
school would not benefit from playing against a nonmember school because it would not add to

7
  http://www.casciac.org/pdfs/ciachandbook_1920.pdf (site last visited on April 24, 2020).
8
  The CIAC Board of Control is elected each year by the Legislative Body at the Annual Meeting of the CAS. The
CIAC Board of Control meets monthly during the school year.
9
   See the CIAC Handbook 2019-
adhering to all CIAC rules and regulat
10
   See the CIAC Handbook 2019-2020, Section 3.0, CIAC By-
shall have the power to assess and to enforce such penalties, including fines, against member schools, principals,
athletic directors, coaches and/or members of the coaching staff, as it deems suitable for violations of its Bylaws,
Regulations, Rules, Standards of Courtesy, Fair Play and Sportsmanship, Code of Ethics, or any other standard of
                                                      Witnesses OCR interviewed, including the CIAC Executive
Director and administrators of member schools, stated that, in general, member schools are responsible for ensuring
their own compli                                       -reporting any violations of those rules. Member schools can
also report other schools for potential violations. The CIAC Executive Director informed OCR that, to date, no
member school has self-reported or reported another member school for a violation of the Revised Transgender
Participation Policy.
11
   The CIAC Executive Director stated that there are private schools within Connecticut, such as Taft, Choate, and
Kent, that do not belong to the CIAC. These schools belong to the Founders League, whose website describes the

Connecticut and one school from New York. The Founders League holds its Champion
                                                                                                             -season
events hosted by the CIAC. Witnesses opined that they did not know if the Founders League was a feasible alternative
for a public school in lieu of becoming a member of the CIAC.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 31 of 71

Page 8 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

                                                                           The same Athletic
Director also stated that having a state-wide association makes all of the athletics programs
stronger and more consistent with set rules for play and eligibility.

                                           Revised Transgender Participation Policy

The CIAC stated that its Board of Control began discussions regarding transgender participation
in athletics during school year 2007-2008. During its 56th Annual Meeting, held on May 8, 2008,
the CIAC membership adopted a by-law change concerning the eligibility of transgender athletes,
adding new language to Article IX of the CIAC by-laws (the 2008 policy). Specifically, the 2008
policy allowed transgender student-athlete participation only in accordance with the gender stated
                                                                                       12
                                                                                          The 2008
policy set forth specific requirements for post-pubescent sex reassignment, including surgery; legal
recognition of the reassignment by proper governmental authorities; hormonal therapy; and a two-
year waiting period post-surgical and anatomical changes.13 The 2008 policy also provided that a
student-athlete seeking participation as a result of a sex reassignment would be able to appeal

the 2008 policy wa        [w]
issue in Connecticut, the CIAC Board felt that it should be pro-active and have a policy in place
                            14
                               The 2008 policy remained in effect until 2013. The CIAC advised
OCR that, during that time period, the CIAC did not receive any requests for a student-athlete to


The CIAC stated that in 2012, after the Connecticut Legislature passed Public Act 11-55,
                                        -discrimination laws to prohibit discrimination on the
                                    15
                                       the CIAC decided to review and revise the 2008 policy.

12
   https://www.casciac.org/pdfs/ciachandbook_1213.pdf (site last visited on April 24, 2020)
13
   Under the 2008 policy, a student-athlete who had undergone sex reassignment before puberty was not subject to the
requirements detailed above.
14
   The CIAC Annual Meeting minutes. https://www.casciac.org/pdfs/adopted_bylaw_changes_CIAC.pdf (site last
visited on April 24, 2020).
15
   P.A. 11-

                                                                   -related identity, appearance or behavior,
         whether or not that gender-related identity, appearance or behavior is different from that
                                                                                                     -related
         identity can be shown by providing evidence including, but not limited to, medical history, care or
         treatment of the gender-related identity, consistent and uniform assertion of the gender-related
         identity or any other evidence that the gender-
         core identity or not being asserted for an improper purpose.

See Conn. Gen. Stat. § 46a-51. Specifically, with respect to the public schools, P.A. 11-55 amended § 10-15c of the
Connecticut General Statutes to prohibit discrimination on the basis of gender identity or expression, among other
bases. The legislative history of P.A. 11-55 indicates that the topic of athletics was briefly raised during the

                                                                   er, under the bill, a high school boy who wanted to

but was not certain, that in that context the intent of the bill was to apply only to a male athlete who had undertaken
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 32 of 71

Page 9 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

The CIAC did so at its Annual Meeting, held on May 9, 2013, when the current Revised
Transgender Participation Policy was enacted. This Policy states, in relevant part:

         [T]his policy addresses eligibility determinations for students who have a gender
         identity that is different from the gender listed on their official birth certificates. . .
         . Therefore, for purposes of sports participation, the CIAC shall defer to the
         determination of the student and his or her local school regarding gender
         identification. In this reg
         eligibility to participate in a CIAC gender specific sports team based on the gender
         identification of that student in current school records and daily life activities in the
         school and community at the time that sports eligibility is determined for a
         particular season. Accordingly, when a school district submits a roster to the CIAC
         it is verifying that it has determined that the students listed on a gender specific
         sports team are entitled to participate on that team due to their gender identity and

         identity is bona fide and not for the purpose of gaining an unfair advantage in
         competitive athletics. . . . The CIAC has concluded that [these] criteria [are]
         sufficient to preclude the likelihood that a student will claim a particular gender
         identity for the purpose of gaining a perceived advantage in athletic competition.16

Thus, the Revised Transgender Participation Policy eliminated any requirement that transgender
student-athletes provide any medical information or documentation to the CIAC or its member
schools.


on Civil Rights Protections and Supports for Transgender Students     Frequently Asked
                                              17
                                                 The 2017 FAQs state, in relevant part:




Vol. 54, Part 12 (May 19, 2011) at 4017-4022.
16
   The CIAC informed OCR that the Revised Transgender Participation Policy has been in effect since its adoption on
May 9, 2013. The CIAC stated to OCR that the policy contained in the revised by-law no longer required student-
athletes to undergo medical treatment or sex reassignment surgery in order to participate in athletics consistent with
their gender identity, nor would a student-athlete be required to seek permission from the CIAC in order to participate
                                                                                                               o submit
rosters that reflected the gender identities of their students. The CIAC further stated that this decision was based on
                                                                                                     -
consi
Accordingly, the Board of Control determined that students would not be required to disclose their transgender status
to the CIAC.
17
    https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance_faq.pdf?la=en (site last visited on April 24,
2020). This guidance indicates that the CIAC is responsible for establishing statewide policies for transgender
participation in interscholastic competitive sports.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 33 of 71

Page 10 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

        For issues concerning participation in interscholastic competitive sports, schools
        and districts should consult their counsel and the Connecticut Interscholastic
                                              18


On October 11, 2018, the CAS Board of Directors requested that an ad hoc committee examine all
the CIAC rules and regulations that relate to gender. The meeting minutes of the CIAC stated that
the purpose of the review was to ensure that the regulations were in alignment with state law. 19
The CIAC established a Gender By-Law Subcommittee in December 2018 to review all of the by-
laws relating to gender in order to confirm the current policies and practices or make
recommendations for improvements. In its report to the CIAC Board of Control, dated April 4,
2019, the Subcommittee concluded that the by-                                               ticut
                                  20
law and the CAS-

                                                                                 Revised Transgender
        Participation Policy

School district witnesses interviewed stated that none of the districts had a specific written
procedure or practice in place to implement the Revised Transgender Participation Policy, but that
they followed or would follow the plain language of the policy. Districts that had not had a
transgender student request to participate in athletics stated that should they receive a request from
a transgender student to participate in athletics, they would look at the gender identity listed in the
                  school records and then whether the gender identity the student is expressing

whether the student has requested to use a name and pronouns consistent with that sex. Witnesses

a minor and school records needed to be changed; but that once the student had established his or
her gender identity, the school would place the student on the roster of the team associated with
that gender. Witnesses from districts that have had transgender students request to participate in
athletics detailed a similar internal process; namely, that upon a request from a transgender student,

                         , and if all was consistent, thereafter, place the student on the team roster


Every district confirmed to OCR that it believed that no specific documentation, medical or
otherwise, was required in order for the district to comply with the policy. District administrators

18
   2017 FAQs, p. 7. See https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance_faq.pdf?la=en (site last
visited on April 24, 2020).
19
   https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance.pdf?la=en (site last visited on April 24, 2020).
20




social, emotional and physical development. The CIAC promotes the academic mission of schools and honorable
competition. As such, the CIAC serves as the regulatory agency for high school interscholastic athletic programs and
exists to assure quality experiences that reflect high ethical standards and expectations for fairness, equity and
sportsmanship for all student-athletes and coaches. The CIAC provides leadership and support for member schools
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 34 of 71

Page 11 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

reported that they had not received specific training regarding implementation of the Revised
Transgender Participation Policy, although some stated that they had attended workshops or
presentations on the topic of transgender athletes generally. Principals and athletics directors
interviewed by OCR indicated that transgender student-athlete participation had been discussed
either formally or informally at annual professional development conferences, as well as during
professional association meetings, and through their respective regional conferences. Witnesses
from the districts stated, and the CIAC confirmed to OCR, that the CIAC has not questioned any
decisions made by a member school under the policy, nor has it investigated any rosters submitted
by member schools with respect to the policy. Glastonbury noted that, in the past, when it had a
transgender student wish to participate in athletics, the
documentation to support their request under the Revised Transgender Policy; however, the CIAC
advised Glastonbury that the information was not required.

Additionally, multiple district witnesses stated to OCR that, according to their understanding of
the Revised
                                                                                    rd stated that
the student initiates the process and informs the district of the        gender identity; and the

current gender expression during the school day, and then place the student on the appropriate
roster. Witnesses from Bloomfield and Cromwell also stated that if a student were to initially
register with the school under a gender identity that differed from the       biological sex, the
school would place the student on the roster of the gender identified in the school registration
records; i.e., the district and student would not
participation under the Revised Transgender Participation Policy. Both Cromwell and Bloomfield
have used this process in their districts.

         Concerns Raised by Parents and Others to the CIAC Regarding the Policy and the
         Participation of Biologically Male Students in Track Events

In 2019, the CIAC received several emails from parents of Connecticut high school students, in
which the parents expressed concerns about the policy and specifically about the participation in
female track events of biologically male students.

From January 2019 to March 2019, the CIAC received four emails from the father of a female
student-athlete at Glastonbury High School (Parent 3). On January 29, 2019, Parent 3 sent an
email to the CIAC stating that he and many parents of other female track athletes, as well many of
the athletes themselves, believed that the policy was unfair to female track athletes 21 and that the
policy raised safety concerns as well, particularly with respect to sports involving physical
contact.22 With respect to track, he suggested that a compromise could be reached whereby a boy

21
                                                                                 l of the physiological and anatomical
advantages of a boy be able to compete in Connecticut Girls Indoor Track, obtain medals over other girls who have
trained hard and care deeply about the results, eradicate existing girls event and state track records and push what
would have been the final girl qualifier out of selection for All-Conference and All-
22

such as basketball, soccer or lacrosse to accommodate a boy who identifies as a girl with all of the physiological and
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 35 of 71

Page 12 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

identifying as a girl would be able to compete but would not have the results used for purposes of
conference or state records or for all-conference or all-state selection. Parent 3 requested a meeting
with the CIAC officials to discuss the topic.23

On February 17, 2019, Parent 3 sent an email to the CIAC stating that the transgender policy
affected the outcome of the CIAC State Open Girls Indoor Track Championship held on February
16, 2019. Specifically, he stated that the performance of a transgender athlete with all the
physiological and anatomical attributes of a male athlete in the Championship had enabled
Bloomfield High School to win the team championship over Glastonbury. Parent 3 again urged
the CIAC to change the policy. On February 25, 2019, the Executive Director of the CIAC

subcommittee reviewing the policy.

On March 3, 2019, Parent 3 sent an email to the CIAC again urging the CIAC to change the policy.
He further stated that at the New England Regional Indoor Track Championship, held on March
2, 2019, a biologically male athlete finished first in the 55-meter and 300-meter sprints and had

10, 2019, Parent 3 sent an email to the CIAC stating that the National Scholastic Athletic
Foundation, an organization that hosts the New Balance National high school track and field
competition, had established a policy whereby female transgender athletes are required to meet
applicable rules established by the National Scholastic Athletics Foundation, USA Track & Field,
and International Olympic Committee, which required such athletes to demonstrate that they had

competed in the New Balance Nationals, it did so without the participation of its biologically male

England championships, when the biologically male athlete had competed.

From February 2019 to March 2019, the CIAC received three emails from a parent (Parent 4). On
February 25, 2019, Parent 4 sent an email to the CIAC expressing concerns about the fairness of
the policy.24 He stated that as a result of the participation of transgender girl track athletes, seven
cisgender girl athletes had been deprived of the opportunity to compete at the New England
Regional Championship and to gain additional exposure to college coaches and recruiters. He
                                                                                         tion between
transgender girls and cisgender girls is the abundance of testosterone present in young biological




23
  In addition, Parent 3 attached a copy of an email dated January 27, 2019, that he had sent to officials from the
Glastonbury Di
described several recent track meets in which a transgender athlete had finished ahead of other athletes. Parent 3
asked the Glastonbury officials to make efforts to have the policy changed.
24

that has allowed the competitive record of Connecticut Girls High School Track and Field Competitions to be altered
by the tabulation and classification of results that include transgender athletes that has now spread its impact to not
only athletes that have competed directly in these events, but now also their teammates, especially 75 members of the
Glastonbury Girls Indoor Track Team, when te
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 36 of 71

Page 13 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Further, Parent 4
track, which he contended was an acknowledgment that there was a measurable difference in the
performance capabilities between genders. He requested that the CIAC adjust the results of the
2019 State Girls Open Competition so as not to include the results of the transgender athletes, and
he requested that the policy be changed going forward. He offered several suggestions for a new
policy (e.g., establishing a new competitive category for transgender athletes).


correspondence would be shared with the subcommittee reviewing the Revised Transgender
Participation Policy. On March 1, 2019, Parent 4 sent an email to the CIAC, stating that he would
like to arrange a meeting with the members of the subcommittee reviewing the policy. On March
5, 2019, Parent 4 sent an email to the CIAC stating that, during the New England Indoor Regional
Champion


On June 20, 2019, the CIAC received an email from the mother of a rising female high school
student in Connecticut (Parent 5). Parent 5 expressed her concern that the policy was unfair to



In a letter to the CIAC, dated April 11, 2017, a head track coach at a Connecticut high school stated
that Student B was at a great advantage unless or until the student began taking hormone blockers.
He also referred to average high school testosterone levels according to the Mayo Clinic. He then
argued that Student B had gender characteristics that females cannot compete with, and that
Student B was taking advantage of the              policies and rules. He requested that the CIAC
find a solution that allowed Students A and B to compete but also protected female athletes.



The CIAC is organized into various boards and committees, including one committee for each
CIAC-sanctioned sport. Each year, the CIAC committee for the respective sport publishes a
                                                                            mation Sheets for
indoor and outdoor track set forth, among other things, the procedures for entering student-athletes
in events; how many events a student-athlete may participate in;25 submitting qualifying
performances; entrance fees; rules regarding electronic devices; protest procedures; scrimmages;
and, regular season score reporting.


25

three events including relays, and any athlete on the tournament roster shall not be entered in more than three events
excluding relays; e.g., an athlete may be entered in the 4 x 800, 1600, 3200, and 4 x 400 events, but can only run or
be a competitor in three events. A contestant becomes a competitor when the contestant reports to the clerk of course.
The rules also state that a competitor who competes in three events at any of the class meets cannot enter any other
event at the State Open Championship. The stated rationale is that class championship meets and the State Open are
really one meet because advancing to the State Open Championship is predicated on class meet performance. Athletes
listed as alternates for relay events may only run if they ran two events or fewer at the class meet; i.e., they are still
limited to three events.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 37 of 71

Page 14 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

The CIAC sets the rules for athletic eligibility and competition across the state. Each sport is
divided into divisions/classes, based on the size of the school. The CIAC sports committees
determine the tournament or championship class divisions for each sport based on the grade 9-12
enrollments of each school as of October 1 of the past school year. A school can have different
classes for each of its sports, a
Sports Packet/Information Sheet for each sport sets forth the class/divisions for the current year.
For example, during school year 2018-2019, for          indoor track, the CIAC had the following
classes, from smallest school enrollment to largest: Class S, Class M, Class L, and Class LL. For
      outdoor track, the CIAC had the following classes: Class S, Class M, Class MM, Class L,
and Class LL.

There are eleven conferences/leagues26 that are based mostly on geographic location, which can
include schools from the different CIAC classes. The CIAC does not set regular season
competitive schedules; these are set by the individual member schools, individually or through
conferences/leagues.27                                                             ,
when the opening day of practice occurs, the minimum number of required practice days prior to
the first contest, the maximum number of games or meets played per week, and the maximum
number of contests scheduled per season.28

For post-season competition, if they met qualifying standards,29
outdoor track can participate in a conference/league championship; a class statewide
championship; the State Open Championship; and the New England Regional Championship.
Each of the eleven conferences/leagues holds a conference/league championship at the end of the
indoor and outdoor seasons; and each class holds a class statewide championship at the end of the
indoor and outdoor seasons. A student-
track State Open Championships is determined by the finish order at the respective class statewide
championships as set forth in the Sports Packet/Information Sheet.30 For example, for indoor track
for school year 2018-2019, the top 14 finishers in all events in class statewide championships for
Classes LL, L, M, and S were eligible to compete in the indoor State Open Championship. For
outdoor track for school year 2018-2019, the top 5 finishers in each of the class statewide
championships automatically qualified for the outdoor State Open Championship, as well as all
athletes who obtained the special (automatic) standard for their event at the class statewide
championship.31

26
  http://ciacsports.com/site/?page_id=131 (site last visited on April 24, 2020).
27
  See CIAC Handbook, Section 5.0
problems except as these relate to violation of CIAC policies. Schedul[ing] of interscholastic contests within CIAC
28
   See id. at page 47.
29
   Schools may only enter athletes who meet the minimum requirements for the event as established by the sports
committee for that year, as set forth in the sports information packet.
30
   The Sports Packet/Information Sheet provides information about the Class/Division Championships and the State
Open Championship; including qualifying distances and times for entry into the class championships, as well as
eligibility to compete in the State Open Championship.
31
   From at least school years 2012-2013 through 2016-2017, the outdoor sports packet set a CIAC State Open
Championship qualifying standard for each event. For the 100-meter dash, the qualifying standard was 12.60 for all
years and for the 200-meter dash, the qualifying standard was 26.70 for all years except 2016-2017, when it was
lowered to 26.14. The sports packets during those years stated that the automatic standard approximated the 8 th place
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 38 of 71

Page 15 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

The CIAC awards medals to the top 6 competitors based on the order of finish in events at the
State Open Championships (both indoor and outdoor), and the top 6 competitors also qualify for
the New England Regional Championships.32 Thereafter, a student may go on to compete at the
national championships, held by the National Scholastic Athletics Foundation (the New Balance
                                                                                                    33


The CIAC uses a point system to award points by school to determine a school state champion for
indoor and outdoor track. For indoor track, the CIAC uses team scoring based on six places (from
first to sixth place, the CIAC awards 10, 8, 6, 4, 2 and 1 points, respectively) for all events. For
outdoor track, the CIAC uses team scoring based on eight places (from first to eighth; 10, 8, 6, 5,
4, 3, 2 and 1 points) only when an eight lane track is used; otherwise the CIAC uses team scoring
based on six places (from first to sixth; 10, 8, 6, 4, 2 and 1 points) for the event. The points earned
by each school are then tallied, and the CIAC ranks schools in the order of points from highest to
lowest to determine the state champion.34

            Complainant Students and Competition Against Students A and B

The complaint was filed on behalf of three high school female students
in the state of Connecticut: Student 1, attending Glastonbury High School (School 1); Student 2,
attending Canton High School (School 2); and Student 3, attending Danbury High School (School
3). The Complainant specifically complained about two students
in the state of Connecticut: Student A, who competed for Bulkeley High School in the Hartford
School District (School A1) in the spring of school year 2017-2018, and Bloomfield High School
(School A2) during school year 2018-2019 to the present; and Student B attending Cromwell High
School (School B). The                                                           . Glastonbury,
Bloomf



finish established in the prior year State Open. Starting in school year 2017-2018, and continuing in school year 2018-
                                     special standard will be set each year after the class meets have ended. The special
standard will be determined by looking at the performance rankings for each event that includes the top five (5)
qualifying performances from each of the class meets. The 12th place performance from the qualifiers will become


32
     For outdoor track, the 7th and 8th place finishers in the final for any event will be considered as alternates.
33

2019, allows for a transgender student-athlete to submit a qualified entry into a National Scholastic Athletics
Foundation competition or make a written request for participation, which the National Scholastic Athletics
Foundation then evaluates on a case-by-case basis, including evaluation by an Eligibility Committee comprising at
least one medical professional, event director, active age-appropriate coach, and lawyer. The Eligibility Committee
can request any information it believes relevant to the application, including but not limited to interviews with the
athlete and/or parents/guardians and coaches, and a review of relevant medical and legal records. The policy states
that a male-to-female athlete who is not taking hormone treatments related to gender transition may not compete in
female competitions, but that a female-to-male athlete not taking testosterone related to gender transition may compete
in male competitions.
34



based on performance at the Class meets is assigned to a middle lane (usually lane 4) and athletes are then placed in
lanes in order of seed, working towards the outside lanes.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 39 of 71

Page 16 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

In order to determine the impact of the Revised Transgender Participation Policy on Students 1, 2,
and 3, OCR reviewed the participation of Students 1, 2, 3, A, and B in post-season
conference/league championships, class championships, State Open Championships, and the New
England Regional Championships. OCR reviewed information for school years 2017-2018 and
2018-2019.

           Student 1

OCR determined that Student 1 was enrolled at School 1 as a 10th grade student during school year
2017-2018, and as an 11th grade student during school year 2018-2019. Student 1 was a student-
athlete                       varsity indoor and outdoor track teams. Regionally, School 1
participated in the Central Connecticut Conference (CCC). Statewide, School 1 participated in
Class LL for indoor and outdoor track.

The Complainant asserted that pursuant to the Revised Transgender Participation Policy, and the
resulting participation of Students A and B, the CIAC denied Student 1 opportunities to advance
to the finals in an event, to advance to higher levels of competition, and/or win titles at events such
as the CIAC Outdoor State Open Championship, held on June 4, 2018; the CIAC Indoor State
Open Championship, held on February 16, 2019; and the Indoor New England Regional
Championship, held on June 8, 2019.

During an interview with OCR, Student 1 stated that she and other female student-athletes with
whom she had spoken found it very difficult to go into a race knowing that no matter what they
do, they would never be good enough to win. In a video provided by the Complainant, Student 1

other athletes had lost opportunities to compete at track meets, to win titles, and to gain attention
from college coaches. She further stated that women have fought hard for many years to have
opportunities and a voice in sports; and that it is upsetting to realize that no matter how hard she
and other female student-athletes train, they will never be good enough to compete against
transgender athletes. Student 1 also stated:
that they are just following CIAC policy. But at the same time, it is demoralizing and frustrating


The Athletic Director for School 1 acknowledged that some parents had complained that their
children did not place at certain meets, but she stated that she was unaware of whether any female
                                                                                         ic Director
denied that any of the female student-
denied participation opportunities as a result of having transgender athletes participate in track
events. She stated that student-athletes were eligible to participate in all meets that the District


the New England Regional Championship due to the participation of transgender athletes.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 40 of 71

Page 17 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

           Student 2

Student 2 was enrolled at School 2 as a 10th grade student during school year 2017-2018, and as
an 11th grade student during school year 2018-2019. During school years 2017-2018 and 2018-
2019, Student 2 was a student-
Regionally, School 2 participated in the North Central Connecticut Conference (NCCC).
Statewide, School 2 participated in Class S for indoor and outdoor track.

The Complainant asserted that, pursuant to the Revised Transgender Participation Policy and the
resulting participation of Students A and B, the CIAC denied Student 2 opportunities to advance
to higher levels of competition and/or win titles at events such as the 2017 Outdoor State Open
Championship, held on June 6, 2017; the New England Regional Championship, held on June 10,
2017; the Class S Indoor Championship held on February 10, 2018; the Outdoor State Open
Championship, held on June 4, 2018; the Class S Indoor Championship, held on February 7, 2019;
the Indoor State Open Championship, held on February 16, 2019; the Class S Outdoor
Championship, held on May 30, 2019; and the Outdoor State Open Championship, held on June
3, 2019.

During an interview with OCR, Student 2 stated that, in addition to the impact the participation of
Students A and B had on her and other female student-
their participation also has had an impact on her and other female student-
recognition from media and college coaches.                                        1) noted that some
biologically female track student-athletes had lost out on media recognition because the winner of
an event at the state championships gets the opportunity to be interviewed by reporters, while the
second and third place finishers do not. Specifically, Parent 1 stated that at the state championships
there is a bank of reporters waiting to interview the winners and the winners names are put in the
local papers, and that student-athletes typically do not receive any media recognition when they
come in second. Further, Student 2 stated that the participation of Student A, in particular, had an
impact on her ability to set class records for the CIAC Class S 100-meter and 200-meter races.

                                       student-athletes were prohibited from participating; student-
athletes went to every meet that the school participated in, and all student-athletes who qualified
for state tournaments had the opportunity to compete. However, the principal acknowledged that,
at the state level, some people might argue that a transgender athlete defeated a District student
(i.e., Student 2); therefore, that student lost out on an award.

           Student 3

OCR determined that Student 3 was enrolled at School 3 as a 9th grade student during school year
2018-2019. Regionally, School 3 participated in the Fairfield County Interscholastic Athletic
Conference (FCIAC). Statewide, School 3 participated in Class LL for indoor and outdoor track.
During school year 2018-2019, Student 3 was a student-athlete
track team.

The Complainant asserted that, pursuant to the Revised Transgender Participation Policy and the
resulting participation of Students A and B, the CIAC denied Student 3 opportunities to advance
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 41 of 71

Page 18 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

to higher levels of competition and/or win titles at events, such as the Outdoor State Open
Championship, held on June 3, 2019. During an interview with OCR, Student 3 stated that when
competing against transgender athletes, it was frustrating for her to know that she would not be
able to do as well as she otherwise could do. In a video the Complainant provided, Student 3
asserted that even before she gets to the track, she already knows that she is not going to win first
or second place if she races against transgender athletes; and that no matter how hard she works,
she will not be able to win the top spot.

           Competition Against Students A and B

                                                                 -season events in which Students
1, 2, and/or 3 participated with Students A and/or B during school years 2017-2018 and 2018-2019
are set forth below.

       1. During school year 2017-2018, in the Indoor State Open Championships, Student B
          participated in the 55-meter dash. In the preliminary for the 55-meter dash, Student B
          placed 2nd and Student 2 placed 16th. The top 8 finishers advanced to the finals;
          however, even though Student 2 would not have advanced to the finals even absent

           opportunity for the 9th place finisher to advance to the finals. See chart summarizing
           the results:

 2017-2018 Indoor State Open Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place     Student           Time           School          Seed                     Heat
 1         *                 7.26q          *               7.31                     1
 2         Student B         7.30q          School B        7.31                     1
 3         *                 7.34q          *               7.39                     3
 4         *                 7.35q          *               7.28                     2
 5         *                 7.40q          *               7.39                     3
 6         *                 7.42q          *               7.48                     3
 7         *                 7.43q          *               7.38                     2
 8         *                 7.44           *               7.44                     1
 9T        *                 7.53           *               7.47                     3
 9T        *                 7.53           *               7.40                     2

 16         Student 2             7.78             School 2         7.46             2

       2. During school year 2017-2018, in the Outdoor State Open Championships, Student A
          and Student B participated in the 100-meter dash. In the preliminary for the 100-meter
          dash, Student A placed 1st and Student B placed 4 th. The top 8 finishers advanced to
          the finals, including Student 2 (who placed 2nd) and Student 1 (who placed 8th);
          however, Studen
          an opportunity for two female student-athletes to advance to the finals. In the finals of
          the 100-meter dash, Student A placed 1st, Student B placed 2nd; Student 2 placed 4th;
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 42 of 71

Page 19 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

             and Student 1 placed 6th. The top six finishers were awarded medals and advanced to
             the New England Regional Championships, including Student 1 and Student 2;
                                                                 st
                                                                    and 2nd place, respectively, denied
             an opportunity for two female student-athletes to advance to the New England Regional
             Championships, along with the benefit of receiving a medal for the Outdoor State Open
             Championships.35 Student A placed 1st at the preliminaries of the 100-meter dash at
             New England Regional Championships. The top 8 finishers advanced to the finals,
             including Student 2 (who placed 7th);36
             preliminary denied an opportunity for a female student-athlete to advance to the
             finals.37 See charts summarizing the results below:

 2017-2018 Outdoor State Open Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place         Student        Time          School         Seed                                      Heat
 1             Student A      11.75q        School A1      11.77                                     3
 2             Student 2      12.26q        School 2       12.61                                     2
 3             *              12.38q        *              12.33                                     1
 4             Student B      12.39q        School B       12.22                                     2
 5             *              12.46q        *              12.57                                     3
 6             *              12.52q        *              12.74                                     2
 7             *              12.54q        *              12.34                                     1
 8             Student 1      12.58q        School 1       12.91                                     3
 9             *              12.63         *              12.73                                     3
 10            *              12.64         *              12.68                                     2

 25                  *                   13.17               *                   12.98

 2017-2018 Outdoor State Open Championships
 Girls 100-Meter Dash Finals
 Place        Student           Time                                School                          Points
 1            Student A         11.72#                              School A1                       10
 2            Student B         12.29                               School B                        8
 3            *                 12.36                               *                               6
 4            Student 2         12.39                               School 2                        5
 5            *                 12.47                               *                               4
 6            Student 1         12.67                               School 1                        3
 7            *                 12.71                               *                               2
 8            *                 12.80                               *                               1


35
    Student A, Student B, and Student 2 also participated in the 200-meter dash, and finished 1st, 7th and 10th,
                                         st
                                            place finish denied an opportunity for one female student-athlete to advance
to the New England Regional Championships in the 200-meter dash, along with the benefit of receiving a medal for
the Outdoor State Open Championships.
36
   Student 1 placed 25th.
37
   In the finals of the 100-meter dash, Student A placed 1st, while Student 2 placed 7th.
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 43 of 71

Page 20 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2017-2018 Outdoor New England Regional Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place       Student     Time         School      Heat                                 Tie-             State
                                                                                       breaker
 1                Student A        12.46q           School A1         5                                 CT
 2                *                12.59q           *                 4                                 MA
 3                *                12.64q           *                 3                                 MA
 4                *                12.65q           *                 1                                 MA
 5                *                12.81q           *                 1                12.805           CT
 6                *                12.81q           *                 2                2.809            CT
 7                Student 2        12.82q           School 2          2                                 CT
 8                *                12.92q           *                 5                                 RI
 9                *                12.94            *                 3                                 MA
 10               *                12.95            *                 5                                 MA

 25               Student 1        13.5010          School 1          3                13.497           CT

 33               *                13.84            *                 1                                 RI

 2017-2018 Outdoor New England Regional Championships
 100-Meter Dash Finals
 Place        Student       Time         School       Tie breaker                                    State
 1            Student A     11.97        School A1                                                   CT
 2            *             12.26        *                                                           MA
 3            *             12.31        *                                                           MA
 4            *             12.50        *                                                           MA
 5            *             12.56        *            12.554                                         CT
 6            *             12.56        *            12.559                                         CT
 7            Student 2     12.58        School 2                                                    CT
 8            *             12.69        *                                                           RI

         3. During school year 2018-2019, in the Indoor Class S Statewide Championships,
            Student A and Student B participated in the 55-meter dash. In the preliminary for the
            55-meter dash, Student A placed 1st and Student B placed 2nd. The top 7 finishers
            advanced to the finals, including Student 2 (who placed 3rd
                                                                                              female
            student-athletes to advance to the finals. In the finals of the 55-meter dash, Student A
            placed 1st, Student 2 placed 2nd, and Student B placed 3rd. The top 14 finishers
            advanced to the State Open Championship. While all three student-athletes advanced

             opportunity to two female student-athletes to participate in the State Open
             Championship for the 55-meter dash.38 See charts summarizing results below:

38
   Student A also placed 1st in the finals of the 300-meter dash, which denied an opportunity to one girl to participate
in the State Open Championship for the 300-meter dash.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 44 of 71

Page 21 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2018-2019 Indoor Class S Statewide Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place      Athlete            Time       High School                                                  Heat
 1          Student A          7.16q      School A2                                                    8
 2          Student B          7.30q      School B                                                     6
 3          Student 2          7.38q      School 2                                                     7
 4          *                  7.61q      *                                                            1
 5          *                  7.63q      School A2                                                    1
 6          *                  7.63q      *                                                            5
 7          *                  7.68q      *                                                            3
 8          *                  7.70       *                                                            5
 9          *                  7.71       *                                                            2
 10         *                  7.74       *                                                            4
 ....       ....               ....       ....                                                         ....
 48         *                  8.37       *                                                            3

 2018-2019 Indoor Class S Statewide Championships
 Girls 55-Meter Dash Finals
 Place        Athlete               Time       High School                                       Points
 1            Student A             7.03       School A2                                         10
 2            Student 2             7.27       School 2                                          8
 3            Student B             7.33       School B                                          6
 4            *                     7.48       *                                                 4
 5            *                     7.51       School A2                                         2
 6            *                     7.53       *                                                 1
 7            *                     7.54       *                                                 -

        4. During school year 2018-2019, in the Indoor State Open Championship, Student A and
           Student B participated in the 55-meter dash. In the preliminary for the 55-meter dash,
           Student A placed 1st and Student B placed 2nd. The top 7 finishers advanced to the
           finals, including Student 2 (who placed 4th
           finishes in the top 7 in the preliminary would have denied an opportunity for two female
           student-athletes to advance to the finals, including Student 1 (who placed 8th). In the
           finals of the 55-meter dash, Student A placed 1st, Student B placed 2nd, and Student 2
           placed 3rd. The top six finishers are awarded medals and advance to the New England
                                                                                             st
                                                                                                and 2nd
           place, respectively, denied an opportunity for two female student-athletes to advance
           to the New England Regional Championships, along with the benefit of receiving a
           medal for the Outdoor State Open Championships.39 Further, since Student 2 placed
           3rd
           place 1st in the 55-meter dash and receive the benefit of a 1st place medal. In the Indoor

39
  Student A also placed 1st in the finals of the 300 meter dash in the Indoor State Open Championships, which denied
an opportunity to a female student-athlete to advance to the New England Regional Championships, along with the
benefit of receiving a medal for the Indoor State Open Championships.
       Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 45 of 71

Page 22 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

          New England Regional Championship, in the preliminaries for the 55-meter dash,
          Student A placed 2nd, Student B placed 3rd, and Student 2 placed 8th. The top 8 finishers
                                                                                               s and
                        nd
                           and 3rd place finishes, respectively, denied an opportunity to two female
          student-athletes to advance to the finals. In the finals of the 55-meter dash, Student A
          placed 1st, Student B placed 3rd, and Student 2 placed 8th. See charts summarizing
          results below:

 2018-2019 Indoor State Open Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place        Athlete                Time        High School                          Heat
 1            Student A              7.00q       School A2                            3
 2            Student B              7.07q       School B                             3
 3            *                      7.24q       *                                    2
 4            Student 2              7.27q       School 2                             1
 5            *                      7.27q       *                                    1
 6            *                      7.29q       *                                    2
 7            *                      7.34q       *                                    3
 8            Student 1              7.37        School 1                             2
 9            *                      7.41        *                                    3
 10           *                      7.45        *                                    2
 ....         ....                   ....        ....                                 ....
 16           *                      7.85        School A2                            2

 2018-2019 Indoor State Open Championships
 Girls 55-Meter Dash Final
 Place        Athlete            Time                 High School                  Points
 1            Student A          6.95                 School A2                    10
 2            Student B          7.01                 School B                     8
 3            Student 2          7.23                 School 2                     6
 4            *                  7.24                 *                            4
 5            *                  7.26                 *                            2
 6            *                  7.33                 *                            1
 7            *                  7.39                 *                            -

 2018-2019 Indoor New England Regional Championships
 Girls 55-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place        Athlete              Time        High School                             Heat
 1            *                    7.08q       * MA                                    2
 2            Student A            7.09q       School A2- CT                           4
 3            Student B            7.24q       School B- CT                            3
 4            *                    7.28q       *- MA                                   3
 5            *                    7.29q       *- MA                                   4
 6            *                    7.30q       * -CT                                   1
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 46 of 71

Page 23 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2018-2019 Indoor New England Regional Championships
 Girls 55-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place        Athlete              Time        High School                                  Heat
 7            *                    7.30q       *- MA                                        1
 8            Student 2            7.30q       School 2 - CT                                1
 9            *                    7.39        *- MA                                        1
 10           *                    7.40        * - RI                                       4
 ....         ....                 ....        ....                                         ....
 30           *                    7.92        * - VT                                       3

 2018-2019 Indoor New England Regional Championships
 Girls 55-Meter Dash Finals
 Place          Athlete               Time         High School
 1              Student A             6.94         School A2- CT
 2              *                     7.04         * - MA
 3              Student B             7.17         School B- CT
 4              *                     7.23         * - MA
 5              *                     7.27         * - MA
 6              *                     7.27         * - CT
 7              *                     7.31         * - MA
 8              Student 2             7.32         School 2 - CT

           5. During school year 2018-2019, in the Outdoor Class S Statewide Championships,
              Student A participated in the 100-meter dash and the 200-meter dash; and Student B
              participated in the 100-meter dash. In the preliminary for the 100-meter dash, Student
              A placed 2nd and Student B placed 3rd. The top 8 finishers advanced to the finals,
              including Student 2 (who placed 1st
              the top 8 in the preliminary denied an opportunity for two female student-athletes to
              advance to the finals. In the finals of the 100-meter dash, Student A placed 1st, Student
              2 placed 2nd, and Student B placed 3rd. While all three student-athletes advanced to the

               1st place finish in the Class S Statewide Championship for the 100-meter dash.
               Similarly, in the finals of the 200-meter dash, Student A placed 1st and Student 2 placed
               2nd.40
               participation denied Student 2 the benefit of a 1st place finish in the Class S Statewide
               Championship for the 200-meter dash. See charts summarizing results below:

 2018-2019 Outdoor Class S Statewide Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place      Student                 Time             School                          Heat
 1          Student 2               12.14            School 2                        4
 2          Student A               12.18            School A2                       5
 3          Student B               12.50            School B                        3

40
     Student B scratched.
       Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 47 of 71

Page 24 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2018-2019 Outdoor Class S Statewide Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place      Student                 Time             School             Heat
 4          *                       12.73            *                  1
 5          *                       13.05            *                  1
 6          *                       13.08            *                  2
 7          *                       13.16            School A2          4
 8          *                       13.22            *                  5
 9          *                       13.27            *                  3
 10         *                       13.30            *                  4

 35         *                         14.28              *              5

 2018-2019 Outdoor Class S Statewide Championships
 Girls 100-Meter Dash Finals
 Place      Student                Time                  School         Points
 1          Student A              11.93#                School A2      10
 2          Student 2              12.02                 School 2       8
 3          Student B              12.28                 School B       6
 4          *                      12.82                 *              5
 5          *                      12.86                 *              4
 6          *                      13.13                 *              3
 7          *                      13.14                 *              2
 8          *                      13.31                 School A2      1

 2018-2019 Class S Statewide Championships
 Girls 200-Meter Dash Finals
 Place         Student        Time            School          Heat          Points
 1             Student A      24.47#          School A2       6             10
 2             Student 2      24.79           School 2        6             8
 3             *              25.92           School A2       6             6
 4             *              26.17           *               6             5
 5             *              26.30           *               3             4
 6             *              26.41           *               6             3
 7             *              26.76           School A2       6             2
 8             *              26.85           *               3             1
 9             *              26.93           *               5
 10            *              27.02           *               6

 32             *             28.95           *               2

 --             Student B     SCR             School B
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 48 of 71

Page 25 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

           6. During school year 2018-2019, in the Outdoor State Open Championship, Student A
              and Student B participated in the 100-meter dash. In the preliminary for the 100-meter
              dash, Student A placed 1st and Student B placed 5 th. The top 8 finishers advanced to
              the finals, including Student 2 (who placed 3rd) and Student 3 (who placed 4th)41;

                an opportunity for two female student-athletes to advance to the finals. In the finals of
                the 100-meter dash, Student 2 placed 1st, Student 3 placed 3rd, and Student B placed
                4th.42 The top 6 finishers were awarded medals and advanced to the New England
                                                                                   th
                Regional                                                              place denied an
                opportunity for a female student-athlete to advance to the New England Regional
                Championships, along with the benefit of receiving a medal for the Outdoor State Open
                Championships. Student A, Student 2 and Student 3 also participated in the 200-meter
                dash and finished 1st, 4th,
                finish denied an opportunity for one female student-athlete to advance to the New
                England Regional Championships, along with the benefit of receiving a medal for the
                Outdoor State Open Championships. Student A placed 1st in the finals of the 200-
                meter dash at the Outdoor New England Regional Championships; Student 3 placed
                3rd and Student 2 placed 5th. See charts summarizing results below:

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place     Student          Time              School                            Heat        Tie
 1         Student A        11.64q            School A2                         3
 2         *                11.98q            *                                 1
 3         Student 2        12.07q            School 2                          2
 4         Student 3        12.11q            School 3                          3
 5         Student B        12.20q            School B                          1
 6         *                12.44q            *                                 2           12.433
 7         *                12.44q            *                                 1           12.436
 8         *                12.45q            *                                 3
 9         *                12.50             *                                 3
 10        *                12.56             *                                 1
 ***
 14        Student 1        12.79             School 1                          3
 ***
 24        *                13.25             *                                 3

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Finals
 Place     Student          Time          School                            Points       Tie
 1         Student 2        11.67         School 2                          10
 2         *                11.92         *                                 8

41
     Student 1 placed 14th.
42
     Student A had a false start and was disqualified.
       Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 49 of 71

Page 26 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Finals
 Place     Student          Time          School                         Points   Tie
 3         Student 3        12.04         School 3                       6
 4         Student B        12.22         School B                       5
 5         *                12.36         *                              4
 6         *                12.38         *                              3        12.375
 7         *                12.38         *                              2        12.378
 --        Student A        FS            School A2

 2018-2019 Outdoor State Open Championships
 Girls 200 Meter Dash Finals
 Place     Student           Time        School                          Heat           Points
 1         Student A         24.33       School A2                       3              10
 2         *                 24.75       *                               3              8
 3         Student 3         25.01       School 3                        3              6
 4         Student 2         25.24       School 2                        3              5
 5         *                 25.38       *                               3              4
 6         *                 25.55       *                               3              3
 7         *                 25.63       *                               2              2
 8         *                 25.79       *                               2              1
 9         *                 26.28       *                               2
 10        *                 26.44       *                               2

 --        Student 1         DNS                  School 1               2

       Team School Championships Involving Students A and B

OCR reviewed the race results for the 2018-2019 Indoor State Open Championship and confirmed
the following order of finish of schools for the state championship:

          School A2 54 points
          School 1 39 points
          School 3 34 points
          Hillhouse 34 points
          Norwich Free Academy       21 points
                                                                                       st
OCR further confirmed                                                                     place
finishes. OCR determined that other School A2 student-athletes at the meet earned the team the
following points:

       2nd place in the 300-meter dash, earning School A2 8 points,
       1st place in the 600-meter run, earning School A2 10 points;
       5th place in the 4 x 200 relay, earning School A2 2 points; and
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 50 of 71

Page 27 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

        3rd place in the shot put, earning School A2 6 points

OCR also reviewed the results for the 2018-2019 Outdoor State Open Championships, held on
June 3, 2019. OCR determined that School A2 placed 3rd (38 points) in the team championship,
a full 20 points behind School 2, which placed first (58 points) and Windsor, which placed 2nd (43
points). The top 5 finishers were as follows:

           School 3 58 points
           Windsor 43 points
           School A2 38 points
           Norwich Free Academy         32 points
           Immaculate 30 points

Student A participated in the 100-meter dash, the 200-meter dash, and the 4 x 400 relay in the
2018-
first place finish in the 200-meter dash;
placed 1st and also earned 10 points for School A2.

        School Districts Investigated by OCR

           Glastonbury:

Glastonbury advised OCR that as a CIAC member school, it must comply with all of
by-laws, policies, rules, and regulations, including the Revised Transgender Participation Policy.
Glastonbury reported that it does not currently have any transgender students of which it is aware
participating in its athletics program. Glastonbury stated that it must allow students to participate
on the athletics team consistent with their gender identity because of state law and the Revised

Revised Transgender Participation Policy because it is consistent with the requirements of state
law, with which Glastonbury already must comply.

                 Athletic Director stated that no female athletes were denied participation on any of
their athletic teams as a result of having transgender athletes participate, and that student-athletes
were eligible to participate in all meets that the District participated in if they met the requirements
(i.e., qualifying marks, selection for relay team which is a determination made at the coaching
level). The Athletic Director stated that the complaint filed with OCR addresses what is perceived
as an inability to win.

               Principal stated that some district parents complained that a female student was
affected by having a transgender student from another team participate in track events. The
principal advised OCR that she never verified the times or records brought to her attention, nor did
she make a determination regarding the allegations.

In emails dated May 2-10, 2018, Parent 2 requested guidance from the Athletic Director regarding
the participation of Student A in     track events and whether it was consistent with the CIAC
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 51 of 71

Page 28 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Revised Transgender Participation Policy. The Athletic Director stated that she had spoken with
someone at the CIAC who indicated that Student A would have had to declare her gender identity
prior to the start of the school year in August. Parent 2 stated that she informed the CIAC that
Student A participated as a male during the indoor season and then as a female during the outdoor
season in 2017-2018; and stated that the CIAC advised her that it would be following up with
School A1. On May 10, 2018, the Athletic Director advised Parent 2 that she was following up
and had placed a call to the CIAC. In an email dated May 11, 2018, the Athletic Director responded
to Parent 2, advising her that based on her reading of the CIAC rule, as well as confirmation she
                                                                                             Revised
Transgender Participation Policy. She noted that if Parent 2 had been told Student A had to declare
prior to the start of the school year, that was misinformation, as that requirement is nowhere in the
language of the policy. The Athletic Director advised Parent 2 that she also shared this information
with the track coach.

On May 23, 2018, Parent 2 advised the Athletic Director via email that she had been discussing
transgender eligibility with her legislative office and wanted to make the Athletic Director aware.
In an email dated May 29, 2018, Parent 2 asked the Athletic Director if students declaring a gender
identity are required to produce any supporting documentation, or if there is a waiting period. In
an email dated June 6, 2018, Parent 2 advised the Athletic Director that she intended to request a
meeting with the CIAC regarding the transgender policy; the Athletic Director acknowledged the
email and stated that there had been articles and some troubling behavior around the issue, and
advised that a letter to the CIAC was probably the best route for the parent to take.

In an email dated July 2, 2018, to the Athletic Director, Parent 2 stated that the CIAC had refused
to entertain any policy changes in response to her correspondence with them; it was her
understanding that member schools set policy; and she wanted to meet with the Athletic Director
to share her research. The Athletic Director responded attempting to schedule a time to meet.
Thereafter, in an email dated July 18, 2018, Parent 2 forwarded to the Athletic Director copies of
responses she had received from the CIAC Executive Director. In the email, she stated that,
although the CIAC stated that the state legislature needed to make a change, her state


In an email dated January 27, 2019, to School 1 administrators, Parent 3 alleged that Student A,
whom Parent 3 identified as a boy who identifies as a girl, was participating in track and creating
an unfair and unsafe environment in girls track. He provided, as an example, that during the 4 x

from Windsor, resulting in a significant lead for Bloomfield. The student-athlete running the last
leg of the relay for Windsor was unable to close the gap that Student A had created. He also
provided an example that at the Yale Invitational held on January 12, 2019, a student-athlete came
in second to Student A, despite having run a faster time than 182 other girls in the 300-meter sprint.
He asked that the unsafe and unfair situation be addressed now before it affected other sports.

                                                                              Parent 3 and thanked
him for sharing his experiences and concerns; but noted that the CIAC handbook indicated that it
would be contrary to state and federal law to preclude transgender students from participating. She
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 52 of 71

Page 29 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

stated that, accordingly, she did not believe that exclusion was an option; but advised that this was
just her opinion.

In an email dated February 17, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 3 asserted that the Revised Transgender Participation Policy directly affected
                                                -2019 Indoor State Open Championship held on
February 16, 2019. Specifically, Parent 3 stated that School A2 earned the highest number of
points due to the participation of Student A, who earned 20 points for the team by herself. Parent
3
Specifically, Parent 3 asserted that School A2 was only able to win because Student A placed first
in two separate events, earning School                                      Parent 3 also noted that
Student A participated on the 4 x 400 relay, which earned the school 8 points for second place.
Parent 3 acknowledged in his email that it was possible that School A2 still would have placed 2nd
                                                                                       43


In an email dated February 25, 2019, to School 1 administrators and the CIAC Executive Director,
                                                                              ompetitive times in
results, which he argued affected all of the other athletes competing. Parent 4 further stated that

Parent 4 also asserted that the potential to compete for a college scholarship was at stake because
the participation of transgender athletes resulted in other athletes not being able to compete at the
New England Regionals, expand their résumés, and gain additional exposure to college recruiters
and coaches. Parent 4 alleged that the CIAC was violating its own rules by allowing transgender
athletes to compete; and asked that the results of the State Open Championship be recalculated,
and points redistributed, and that the Revised Transgender Participation Policy be changed for the
outdoor 2019 season. Parent 4 also suggested potential solutions to continue to allow transgender
athletes to compete but change the competitive categories or which scores count.

In an email dated March 3, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 3 followed up on his original request that the Revised Transgender
Participation Policy be revised. Parent 3 alleged that the policy prevented deserving girls from
qualifying for the New England Regionals. For example, Parent 3 stated that at the New England
Regionals on March 2, 2019, a Bloomfield transgender athlete (Student A) placed first in the 55-
meter and 300-meter dash events. He also stated that by participating in the 4 x 400-meter relay
event, Student A provided Bloomfield with a .06 second lead over Glastonbury in the final results.

In an email dated March 5, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 4 stated that no other states at the New England Regionals had transgender
student-athletes participating, and many people were surprised and concerned that cisgender girls
were forced to compete with transgender girls. In another email dated March 5, 2019, to School
1 administrators, Parent 4 requested a meeting to review the current policy regarding transgender


43
  Parent 3 further asked that the CIAC adopt the NCAA and IOC policy, whereby a transgender athlete must undergo
hormone treatment for one year before being able to compete; allow transgender athletes to run in events as exhibition
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 53 of 71

Page 30 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

athletes and its impact on competitive fairness; and alleged that cisgender girls were being
deprived of fair and equal opportunity.

In an email dated March 7, 2019, to the District Superintendent, a parent (Parent 5) stated her
opinion that the CIAC should adopt NCAA standards regarding transgender participation. In an
email dated March 10, 2019, to School 1 administrators and the CIAC Executive Director, Parent
3 advised that the National Scholastic Athletic Foundation (NSAF), which hosts the national
championships, had released statements regarding its transgender policy, which required athletes
to take gender affirming hormones. Parent 3 then stated that at the New England Regionals on
March 2, 2019, Bloomfield beat Glastonbury in the 4 x 400 relay with Student A participating on

March 8-                       s 4 x 400 relay team came in 14th
          th
came in 34 , running without Student A.

On March 15, 2019, Parent 2 and the Parent 4 met with the Athletic Director and the Principal.
The Principal stated that Parent 2 wanted School 1 to put forth a request for the CIAC to change

following the state law and was not willing to ask the CIAC to change their policy. The Athletic
Director did not recall that Parent 2 and Parent 4 raised any specific concerns about the policy,
other than that the policy set up an uneven playing field. The Athletic Director stated that it was
difficult to keep Parent 2 focused on what                real issue, as Parent 2 had started talking
about separate math classes. The Athletic Director stated that she did not leave the meeting with
any clear understanding of what Parent 2 was saying. She noted that Parent 2 and Parent 4 also
wanted to show them photos of other non-district students, which they refused to discuss due to
Family and Educational Rights and Privacy Act of 1974 (FERPA). In an email dated March 18,
2019, following their meeting, Parent 2 summarized her continued concerns that the transgender
policy may violate Title IX; included information from her state legislative office that there is no
law to be changed and that any changes would be the responsibility of the CIAC and member
schools; and provided examples of contradictions within the CIAC policies, relative to co-ed
teams.

On March 18, 2019, Parent 3 requested a meeting with administrators at School 1 to discuss the
transgender policy. In an email dated March 25, 2019, to School 1 administrators, Parent 3 stated
that he learned that the CIAC had sent out a survey to member schools regarding the transgender
policy. He included links to resources in
the policy. In response to his request, on April 2, 2019, the principal and                 Athletic
Director met with Parent 3. Both the principal and Athletic Director described the meeting as
lasting thirty minutes, per Parent 3
Parent 3 discussed biological differences and the challenges female athletes face, and what could
happen when transgender athletes participate in other sports. The principal stated that Parent 3
was focused on the safety of his child with allowing a transgender student to participate in track.
The principal stated that she communicated to Parent 3 that the district was not looking at asking
the CIAC to change the transgender policy. On April 2, 2019, Parent 3 emailed the principal and
Athletic Director thanking them for meeting with him; he emphasized two points relative to the
fairness of the policy and the implications if an elite transgender athlete were ever to participate.
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 54 of 71

Page 31 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007


transgender participation.

In an email dated April 12, 2019 to the District Director of Health and Physical Education, K-12
(the Director), Parent 2 acknowledged their recent conversation regarding Title IX; asked the
Director for clarification regarding why the principal, as a voting CIAC member, could set
different athletic expectations for girls and boys teams; and questioned why that did not violate
Title IX. Parent 2 also questioned why the CIAC had separate competitions for boys and girls if
                                                                           gender fluidity would
satisfy Title IX when there was no distinction between the sexes.

           Canton:


Participation Policy because the CIAC is the governing body for interscholastic athletics. Canton
also noted that the Revised Transgender Participation Policy follows state law. Canton reported
that it does not currently have any transgender students of which it is aware participating in its
athletics program, nor has it cha                   Revised Transgender Participation Policy.

           Danbury:

Danbury stated that it was required to follow the Revised Transgender Participation Policy because
the CIAC is the governing body of athletics for the state and it is required to follow all of the CIAC
rules, regulations, and policies. Danbury reported that it does not currently have any transgender
students of which it is aware participating in its athletics program. Danbury stated that it has not
expressed concerns about the policy to the CIAC.

           Hartford (School A1):

Student A was a 10th grade student who                                                  during
                         44
school year 2017-2018. During the indoor track season of school year 2017-2018, Student A
was a student-                                                                     k season of
school year 2017-2018, Student A was a student-
School A1 staff stated that as a CIAC member, School A1 is required to follow the CIAC policy
and is also required to follow state law.

           Bloomfield:

Student A was enrolled in School A2 in Bloomfield as an 11th grade student during school year
2018-2019. Bloomfield stated that as a member of the CIAC, it is required to follow the CIAC
rules regarding participation, eligibility, and other matters, including the Revised Transgender



44
     During school year 2017-2018, Student A attended another school in Hartford that does not have a sports program;
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 55 of 71

Page 32 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Participation Policy.45 Bloomf
on other female students in the district, as Bloomfield does
indoor or outdoor track teams; therefore, anyone who wishes to participate can. Bloomfield staff
opined that while a student may have lost to a transgender student, overall,
has benefited from the participation of Student A; and that participation in athletics is not about
winning.

         Cromwell:

Student B was enrolled in School B in Cromwell as a 10th grade student during school year 2017-
2018, and as an 11th grade student during school year 2018-2019. During school years 2017-2018
and 2018-2019, Student B was a student-                                                     oor
track teams.

Cromwell stated that it has one transgender student (Student B) participating in its interscholastic
                                                         since her enrollment at School B in school
year 2016-2017 have indicated that she was female; accordingly, Student B was placed on female
rosters. Cromwell staff stated that they are required to follow the Revised Transgender
Participation Policy as it is set by the CIAC, which is their governing body. Cromwell staff stated
that n

Legal Standards

Subpart D of the regulation implementing Title IX prohibits discrimination on the basis of sex in
education programs and activities. 34 C.F.R. § 106.31(b)(7) of Subpart D states that in providing
any aid, benefit, or service to a student, a recipient shall not, on the basis of sex, limit any person
in the enjoyment of any right, privilege, advantage, or opportunity. 34 C.F.R. § 106.41 of Subpart
D specifically applies to athletics. The regulation implementing Title IX, at 34 C.F.R. § 106.41(a),
states that no person shall, on the basis of sex, be excluded from participation in, be denied the
benefits of, be treated differently from another person, or otherwise be discriminated against, in
any interscholastic athletics offered by a recipient, and no recipient shall provide any such athletics
separately on such basis. The regulation implementing Title IX, at 34 C.F.R. § 106.41(b), states
that, notwithstanding the requirements of § 106.41(a), a recipient may operate or sponsor separate
teams for members of each sex where selection for such teams is based upon competitive skill or
the activity involved is a contact sport.46 The regulation implementing Title IX, at 34 C.F.R.
§ 106.6(c), states that the obligation to comply with the regulation is not obviated or alleviated by

45
   Bloomfield denied that it has received any requests from students to participate in its interscholastic athletics
program pursuant to the Revised Transgender Participation Policy. Bloomfield stated that it currently has a
transgender student participating on its girls track team (Student A), but noted that the student registered and enrolled
at School A2 a
not required to make any determinations pursuant to the policy.
46
   Where a recipient operates or sponsors a team in a particular sport for members of one sex but operates or sponsors
no such team for members of the other sex, and athletic opportunities for members of that sex have previously been
limited, members of the excluded sex must be allowed to try out for the team offered unless the sport involved is a
contact sport. 34 C.F.R. § 106.41(b).
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 56 of 71

Page 33 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

any rule or regulation of any athletic or other league, which would render any student ineligible to
participate or limit the eligibility or participation of any student, on the basis of sex, in any
education program or activity operated by a recipient.47

Analysis and Conclusions

The Complainant alleged that the                     Revised Transgender Participation Policy discriminated
against female student-athletes

Revised Transgender Participation Policy, Students A and B were permitted to compete in
track athletic competitions, which resulted in female student-athletes being denied opportunities
to participate in higher level and/or post-season competitions.

         The CIAC:

OCR determined that the CIAC, by permitting the participation of biologically male students in
                                                                            Revised Transgender
Participation Policy, denied female student-athletes benefits and opportunities, including to
advance to the finals in events; to advance to higher level competitions, such as the State Open
Championship or the New England Regional Championship; to win individual and team state
championships, along with the benefit of receiving medals for these events; to place higher in any
of the above events; to receive awards and other recognition; and possibly to obtain greater
visibility to colleges and other benefits. For these same reasons, OCR also determined that the
CIAC treated students differently based on sex, by denying opportunities and benefits to female
student-athletes that were available to male student-athletes.

With respect to the three student-athletes on whose behalf the complaint was filed (Student 1,
                                                         st
Student 2, and Student 3)                                   and 2nd place finishes, respectively, in
the preliminaries of the 2018-2019 Indoor State Open Championship for the 55-meter dash, denied
Student 1, who placed 8th, the opportunity of advancing to the finals in this event, since only the

interscholastic track in the state of Connecticut, pursuant to the Revised Transgender Participation
                                                                                    st
Policy ha                                                                              place finish, in
the finals of the 2018-2019 Outdoor Class S Statewide Championship for the 100-meter dash and
the 200-meter dash, denied Student 2, who placed 2nd in both events, the benefit of a 1st place
                                            st
                                               and 2nd place finishes, in the 2018-2019 Indoor State
Open Championship for the 55-meter dash, denied an opportunity for Student 2, who placed 3rd,
to place 1st in the event and receive the benefit of a 1st place medal. Denying a female student a
chance to win a championship is inconsistent with Title IX s mandate of equal opportunity for
both sexes.48 Accordingly, OCR determined that the CIAC denied athletic benefits and

47
   OCR understands that the CIAC and the individual school districts maintain that the Revised Transgender
Participation Policy is consistent with, and required by, Connecticut state law. OCR takes no view on the requirements
of Connecticut law except to note that the duty to comply with Title IX and its implementing regulation is independent
of any such requirements.
48
   See McCormick v. School District of Mamaroneck, 370 F.3d 275, 294-                                  A primary purpose of
competitive athletics is to strive to be the best. . . . Treating girls differently regarding a matter so fundamental to the
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 57 of 71

Page 34 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

opportunities to female student-athletes
Connecticut through the Revised Transgender Participation Policy, in violation of the regulation
implementing Title IX, at 34 C.F.R. § 106.41(a). OCR also has concerns that additional violations
may have resulted from the Policy and from Student A
including but not limited to losses or lowered placement in regular season meets; losses or lowered
placement in conference championships; and an inability for some female student-athletes to
participate generally in a race at any level (not just championship level).

With respect to the Team Championships for the 2018-2019 Indoor State Open Championship,
                                                                                      dding the 8
points for the 4 x 200 relay, in which School A2 may have placed and earned points even without
Student A, School A2 would have earned 34 points, behind School 1, which had 39 points.
Subtracting the 8 relay points would have also placed School A behind School 3. Thus, Student
                                                           student-athletes the benefit of a team
championship, and may have denied School 3, and other schools, the benefit of a higher
placement.49

        Glastonbury:

OCR determined that the participation of Glastonbury in athletic events sponsored by the CIAC,
consistent with the
1, and other female student-athletes competing against Students A and B, denied athletic benefits
and opportunities to Student 1 and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. Section 106.41(a). Glastonbury placed female student-
athletes in athletic events against male student-athletes, resulting in competitive disadvantages for
female student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively

female student-athletes athletic opportunities that were provided to male student-athletes.

alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

The participation of Glastonbury in athletic events sponsored by the CIAC, consistent with the

student-athletes competing against Students A and B, denied Student 1 the opportunity to place
higher in events, such as the 100-meter dash at the 2017-2018 Outdoor State Championship and
New England Regional Championship; the 55-meter dash at the 2018-2019 Indoor CCC Regional
Championship; and the 200-meter dash at the 2018-2019 Outdoor State Championship. Student
                      st
                         and 2nd place finishes, respectively, in the preliminaries of the 2018-2019

experience of sports   the chance to be champions
49
   With respect to the 2018-2019 Outdoor State Open Championships, held on June 3, 2019. The top five finishers
were as follows: School 3: 58 points; Windsor: 43 points; School A2: 38 points; Norwich Free Academy: 32 points;
                                                              ol A2 an additional 10 to 20 points and a third-place
finish when School A2 might otherwise have finished no better than 5 th.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 58 of 71

Page 35 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Indoor State Open Championship for the 55-meter dash, denied Student 1, who placed 8th, the
opportunity of advancing to the final in this event, since only the top 7 finishers advanced to the
finals.

       Canton:

OCR determined that the participation of Canton in athletic events sponsored by the CIAC,
consistent with the
2, and other female student-athletes, competing against Students A and B, denied athletic benefits
and opportunities to Student 2, and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. Section 106.41(a). Canton placed female student-athletes in
athletic events against male student-athletes, resulting in competitive disadvantages for female
student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively

female student-athletes athletic opportunities that were provided to male student-athletes.
Canton
alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

The participation of Canton in athletic events sponsored by the CIAC, consistent with the
Revised Transgender Participation Policy, which resulted in Student 2, and other female student-
athletes competing against Students A and B, denied Student 2 the opportunity to place higher in
events, such as the Class S Outdoor Championships; the Indoor and Outdoor State Open
               st
                    and 2nd place finishes respectively, in the 2018-2019 Indoor State Open
Championship for the 55-meter dash, denied an opportunity for Student 2, who placed 3rd, to place
1st in the event and receive the benefit of a 1st                             st
                                                                                 place finish, in the
finals of the 2018-2019 Outdoor Class S Statewide Championship for the 100-meter dash and the
200-meter dash, denied Student 2, who placed 2nd in both events, the benefit of a 1st place finish.
               st
                  place finish in the finals of the State Open Championship in the 200-meter dash
denied Student 2, who finished 4th, the benefit of a top-three finish.

       Danbury:

OCR determined that the participation of Danbury in athletic events sponsored by the CIAC,
consistent with the
3, and other female student-athletes, competing against Students A and B, denied athletic benefits
and opportunities to Student 3, and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. Section 106.41(a). Danbury placed female student-athletes in
athletic events against male student-athletes, resulting in competitive disadvantages for female
student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively

female student-athletes athletic opportunities that were provided to male student-athletes.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 59 of 71

Page 36 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Danbury
alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).


Revised Transgender Participation Policy, which resulted in Student 3, and other female student-
athletes competing against Students A and B, denied Student 3 the opportunity to place higher in
events, such as at the Outdoor State Open Championships and the New England Regional
                                                st
Championships.                                     place finish in the finals of the State Open
Championship in the 200-meter dash denied Student 3, who finished 3rd, the benefit of placing 2nd
                               st
                                  place finish in the finals of the 200-meter dash at the Outdoor
New England Regional Championships denied Student 3, who finished 3 rd the benefit of placing
2nd in the event.

       Hartford (School A1):

                                                                 team in Hartford during school year
2017-2018. OCR determined that the participation of School A1 in athletic events sponsored by
the CIAC, consistent with the                                                          , which resulted
                                                                                                      -
athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other female student-
athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. Section 106.41(a).
            obligation to comply with the regulation implementing Title IX is not obviated or
alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

       Bloomfield:

                                                             for Bloomfield during school year 2018-
2019. OCR determined that the participation of Bloomfield in athletic events sponsored by the
CIAC, consistent with the                                                           , which resulted in
                                                            , and 3, and against other female student-
athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other female student-
athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. Section 106.41(a).
               obligation to comply with the regulation implementing Title IX is not obviated or
alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

       Cromwell:

                                                           for Cromwell during school years 2017-
2018 and 2018-2019. OCR determined that the participation of Cromwell in athletic events
sponsored by the CIAC, consistent with the                                                           ,
                               participating in events against Students 1, 2, and 3, and against other
female student-athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other
female student-athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. Section
106.41(a).                obligation to comply with the regulation implementing Title IX is not
obviated or alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 60 of 71

Page 37 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

For the aforementioned reasons, OCR also determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury treated student-athletes differently based on sex, by
denying opportunities and benefits to female student-athletes that were available to male student-
athletes.

   II.     RETALIATION

The Complainant also alleged that (1) the CIAC retaliated against Parent 1, after Parent 1
complained about the Revised Transgender Participation Policy, by informing Parent 1, in March
2019, that the                                                              ications from her; and
(2) that Glastonbury
against the Revised Transgender Participation Policy, by (a) replacing Student 1 on the sprint
medley relay team in February 2019; (b) telling Student 1 and her parents that he could not give a
good report to college coaches about her in March and May 2019; (c) denying Student 1 a position
as a team captain in March 2019; and (d) suggesting that Student 1 should leave the outdoor track
team due to her schedule, in March and May 2019.

Findings of Fact

               1.

OCR determined that the CIAC Handbook in effect during school year 2018-2019 sets forth the

Protocol). According to the Communication Protocol, the CIAC Board of Control is the official

Communication Protocol provides, in pertinent part,
parents, student-athletes, coaches and the public requesting an interpretation of the rules and


Decisions to School Per                                                          , in pertinent part,

administrators and athletic directors. Telephone inquiries from parents and coaches will not be
honored. All calls from anyone other than the athletic director or school administrator will
be referred back to the school.

OCR determined that Parent 1 initially contacted the CIAC about the policy when she sent a letter
da
the CIAC establish a rule to address transgender athletes
championship track competitions. In an email dated March 10, 2018, the former Executive
Director responded by acknowledging that issues surrounding transgender student-athlete

state anti-                                         definition of gender to include gender identity;
and reminding Parent 1 that most high school athletes are minors and are therefore afforded a
unique level of legal protection regarding their right to privacy.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 61 of 71

Page 38 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

On January 24, 2019, Parent 1 sent an email
a letter in which she again requested that the CIAC establish a rule for transgender athletes
participating in state championship track competitions and setting forth her own proposal for the
placement and scoring of transgender female athletes participating in state championships. 50 The
Executive Director responded by email the same day, advising Parent 1 that the appropriate process
for addressing her proposal would be to speak with the athletic direc

member principals, [the Connecticut Association of Athletic Directors], or the Connecticut High


to see if they would be willing to submit her proposal.

OCR determined that on February 1, 2019, the principal and the Executive Director spoke by

in an email to the principal that same day, in which he stated that the CIAC would be convening a
gender subcommittee meeting on February 7, 2019, with the task of reviewing all the CIAC
bylaws, processes, procedures in which gender plays a role, including the Revised Transgender




OCR determined that in response t
an in-person meeting with a CIAC representative, the Executive Director attended a meeting at the
school with Parent 1 and the principal on February 28, 2019. The Executive Director stated that,
at the meeting, he explained to Parent 1 why the CIAC believed that the Revised Transgender
Participation Policy was in alignment with Title IX and Connecticut state law, and advised Parent
                                                             concerns because Title IX does not
address winning. Following the meeting, that same day, Parent 1 sent an email to the Executive

from you directly regarding the transgender policy and to understand what the CIAC process will


OCR determined that on March 28, 2019, Parent 1 sent an email to the Executive Director, in
which she attached a letter and included links to several websites concerning issues related to the
Revised Transgender Participation Policy. The Executive Director responded by email that same
day, stating that he had read her email, and cordially reminded her that any further correspondence
to the CIAC should come through her principal. The Complainant did not provide, nor did OCR
find, evidence of any further communications between Parent 1 and the Executive Director.




50
                                                         -to-female transgender athletes who have not yet undergone
hormone therapy should compete as exhibition athletes, with results not included for scoring and placing. This would
ensure that the needs of both of these protected classes are met. The transgender athletes would still be able to
participate on the team in which they identify and the female-born athletes would be afforded the opportunity to
compete in a race that is not clouded by questions of un
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 62 of 71

Page 39 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

The Executive Director denied that he banned Parent 1 from sending communications to him.
Rather, the Executive Director stated that he treated Parent 1 in a manner consistent with how he

                                                                           R determined that the
Executive Director has responded in a similar manner to other parents who sought to communicate
directly with him in a similar fashion. OCR determined that none of the similarly situated parents
had engaged in protected activities.

                 2. Allegations Regarding Glastonbury Track Coach Retaliation

The Complainant also alleged that a Glastonbury track coach retaliated against Student 1, for her
                                      Revised Transgender Participation Policy, by (a) replacing
Student 1 on the sprint medley relay team in February 2019; (b) telling Student 1 and her parents
that he could not give a good report to college coaches about her in March and May 2019; (c)
denying Student 1 a position as a team captain in March 2019; and (d) suggesting that Student 1
should leave the outdoor track team due to her schedule, in March and May 2019.

        Allegation (a):

OCR determined that a team made up of students from

track coach stated that the meet is not a CIAC or school-sanctioned meet; therefore, any student
who participates does so on an individual basis, not on behalf of Glastonbury. The track coach
stated that, accordingly, the Glastonbury coaches do not choose who may attend the meet or choose
which athletes will participate in which events. Rather, the individual students choose, on their
own, whether to compete in the meet, and who will compete in the events, including relays. The
track coach further stated that it was his understanding that Student 1 was not selected to run in a
relay at the meet, but he denied that he played a role in this decision. He further stated that his
understanding was that the other athletes decided that Student 1 would not compete in the relay,
but he did not know why they had made that decision.

Student 1 confirmed that it is each individual student-
Nationals, if she qualifies; however, she stated that for relay events, a track coach was responsible
for signing up the various teams. Parent 2 indicated that this is to prevent students from different

qualifying time for the sprint medley relay in December 2018, 51 she was not asked to join the sprint
medley relay team for Nationals in March 2019. Student 1 stated that, during the regular season,
coaches pick the best athletes that are capable of running times that they would like to see for an
overall split in the event, but that she was not fully aware of how the coaches make those
determinations. Student 1 acknowledged that she was not sure which coach picked the sprint
medley relay team for Nationals, but she assumed that a coach picked the team because that was
what was done for all other meets during the season.


51
  The records Glastonbury provided indicate that Student 1 participated on a sprint medley relay team during a meet
held on December 22, 2018.
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 63 of 71

Page 40 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

           Allegation (b):

The Complainant stated that at the first practice of the outdoor season on March 16, 2019, the track
coach told Parent 4 that he had nothing good to say about Student 1 to a college coach; and on or
about May 1, 2019, the track coach told Student 1 that he could not give a good report of her to
college coaches.

The track coach denied that he told either Student 1 or her parents that he could not give a good
report to college coaches about Student 1. The track coach stated that it is his practice to be
completely honest with college coaches, to ensure that college coaches continue to trust and rely
on his recommendations of athletes. The track coach stated that because of this, on or about March


                                   52
                              The track coach stated that he had also told Student 1 that he would
be 100% honest with college coaches, although he did not recall the date of this conversation or
the specific context in which the subject was raised. The track coach also advised OCR that
Student 1 has not requested that he give a recommendation or report to any college coach on her
behalf, nor has any college coach requested information about Student 1.

Student 1 denied that the track coach told her that he would be honest with any college coaches,
and instead maintained that the track coach told her, and Parent 4, that he did not have anything
good to say about her and could not give a good report about her. Student 1 stated that the track
coach made this statement to her one day when she was letting him know that she was leaving
practice for work. Student 1 confirmed that she has not asked the track coach to speak with any
coaches on her behalf.

           Allegation (c):

The Complainant stated that the track coach told Student 1 that he did not select her as team captain
because she departed early from practice on Fridays for work, despite her having served as team
captain during the indoor season and not receiving any complaints about her as a captain. The
track coach stated that students who wish to be considered for a team captain position are required
to submit a written statement concerning their interest at the beginning of each season, indoor and
outdoor. All of the coaches then select the team captains as a group. If there are any disagreements
among the coaches, the track coach makes the final decision regarding the selection. The track
coach stated that the qualifications for team captain are hard work, dedication, leadership,
sportsmanship, and appropriately representing the high school. The track coach stated that the
number of captains for the team typically ranges from three to seven for each season, depending
on the size of the team and the number of qualified athletes who apply.

The track coach stated that in December 2018, Student 1 was selected as a captain for the indoor
season 2018-2019; but that the decision was not unanimous because at least two coaches
                                                                                          he had


52
     The track coach stated that in reply to his remark, Parent 4 stated that he understood.
          Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 64 of 71

Page 41 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

not shown enough leadership, dedication and maturity.53 The track coach stated that despite the
concerns raised by other coaches, he chose Student 1 to be a captain for that season because he
had observed her helping new athletes on the team and he believed that she would step up to the
challenge.

The track coach stated that in March 2019, Student 1 applied to be a captain for the outdoor season
2018-2019. He stated that after speaking with all of the coaches, it was unanimous that they would
not select Student 1 to be a captain for a number of reasons. He stated that the main reason was
that during the indoor season (December 2018 January 2019), Student 1 had, on several
occasions, displayed poor sportsmanship at meets by ripping off her headband and storming away
at the conclusion of her race. In addition, the track coach stated, and another coach confirmed,
that during the indoor season, Student 1 often skipped her sprint workouts in favor of spending
more time doing her long jump workouts; or claimed that she had an injury and could not do her
sprint workouts, despite being able to do her long jump workouts and being cleared by the trainer.
An assistant coach confirmed that during the indoor season, Student 1 failed to follow his
instructions during practice, often did not complete her workouts, and exhibited poor
sportsmanship at meets. Both the assistant coach and another coach agreed that Student 1 should
not be selected as a captain for the outdoor season. The track coach stated that during a prior
school year, he declined to select a student as team captain because she similarly failed to
demonstrate leadership qualities/maturity. Glastonbury stated that this student had not engaged in
protected activities.

         Allegation (d):

The Complainant alleged that on or about March 25, 2019, the track coach told Student 1 that she
should consider leaving the team if she did not attend full practice every day. The Complainant
alleged that the track coach had not asked other student-athletes to leave the team due to missing
practices for work commitments. The Complainant also alleged that on or about May 1, 2019, the
track coach complained to Student 1 about her missing Friday practices.

The track coach denied that he had an issue with S
denied that he specifically told her that she should leave the team. The track coach stated that he
and the other coaches emphasized the importance of practice during meetings held at the beginning
of the season with the student-athletes and their parents; but he denied having told any students
recently, including Student 1, that they should consider leaving the team if they did not attend full
practice every day. The track coach further stated that he was aware that Student 1 left practice
early on Fridays for work; and stated that he did not object to this, particularly because the team
often ends practice early on Fridays during the winter when the gym is used for high school
basketball games and because Friday practices are typically lighter prior to the track team
competitions on the weekends.




53

he did not believe that Student 1 had the maturity to be a captain.
         Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 65 of 71

Page 42 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

Legal Standards

The regulation implementing Title IX, at 34 C.F.R. § 106.71, incorporates by reference 34 C.F.R.
§ 100.7(e) of the regulation implementing Title VI of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000d et seq., which provides that no recipient or other person shall intimidate, threaten, coerce
or discriminate against any individual for the purpose of interfering with any right or privilege
secured by regulations enforced by OCR or because one has made a complaint, testified, assisted
or participated in any manner in an investigation, proceeding, or hearing held in connection with
a complaint. The following three elements must be satisfied to establish a prima facie case of
retaliation: (1) an individual engaged in a protected activity; (2) an individual experienced an
adverse action caused by the recipient; and (3) there is some evidence of a causal connection
between the adverse action and the protected activity. When a prima facie case of retaliation has
been established, OCR then determines whether there is a facially legitimate, non-retaliatory
reason for the adverse action; and if so, whether the facially legitimate, non-retaliatory reason is a
pretext for retaliation.

Analysis and Conclusions

            1.

The Complainant alleged that the CIAC retaliated against Parent 1, after Parent 1 complained about
the Revised Transgender Participation Policy, by informing Parent 1, in March 2019, that the
                                                                             her. OCR determined
that Parent 1 engaged in protected activity on February 22, 2018, January 24, 2019, and March 28,
2019, when she sent emails expressing concern regarding the Revised Transgender Participation
                                          54
Policy                                       and on February 28, 2019, when Parent 1 met with the
Executive Director in person to discuss her concerns about the policy. OCR determined that the


OCR determined, however, that the CIAC proffered a legitimate, non-retaliatory reason for the

                                    the CIAC staff typically did not communicate directly with
parents and Parent 1 should have communicated her concerns with the athletic director or school
administrator. OCR determined that the proffered reason was not a pretext for retaliation, as the
                                                  the CIAC policy and the Executive Di
directives to other parents who had not engaged in protected activities. Therefore, OCR

the CIAC retaliated against Parent 1, after Parent 1 complained about the Revised Transgender
Participation Policy, by informing Parent 1, in March 2019, that the Executive Director would no
longer accept communications from her. Accordingly, OCR will take no further action with
respect to this allegation.



54
  As discussed previously, Parent 1 communicated with the former the Executive Director in her email on February
22, 2018; and with the current Executive Director from January 24, 2019, onward.
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 66 of 71

Page 43 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

           2. Allegations Regarding Glastonbury Track Coach Retaliation

OCR determined that Parent 2 engaged in protected activity by sending emails to the Athletic
Director in May, June, and July 2018, expressing her concerns that the Revised Transgender
Participation Policy was unfair to cisgender female athletes; meeting with the Athletic Director,
the principal, and the superintendent, on or about August 1, 2018, to discuss these concerns;
meeting with the Athletic Director and Parent 4, on or about March 15, 2019, to again discuss
these concerns; and telephoning and sending                                                    in
March and April 2019. OCR determined that Parent 2 also engaged in protected activity in May
and June 2018, and in March 2019, when she sent emails to the track coach regarding her
objections to the policy and a petition that she had initiated in opposition to the policy. OCR
determined that the Glastonbury track coach

With respect to Allegation (a), OCR determined that neither the track coach nor any other
Glastonbury employee denied Student 1 an opportunity to participate on a sprint medley relay team
at the New Balance Nationals. Rather, the students themselves chose who would participate.
Accordingly, OCR could not substantiate that the track coach or other Glastonbury employee
subjected Student 1 to an adverse action. Absent an adverse action, OCR does not proceed further
with retaliation analysis. Accordingly, OCR will take no further action regarding Allegation (a).

With respect to Allegation (b), OCR must often weigh conflicting evidence in light of the facts
and circumstances of each case and determine whether the preponderance of evidence supports the
allegation. Here, OCR did not find that the preponderance of the evidence supported the
               assertion that the track coach told Parent 2 or Student 1 that he would not give a
good report about Student 1 to college coaches. Based on the foregoing, OCR determined that
there was insufficient evidence to substantiate that the track coach subjected Student 1 to the
alleged adverse action. Absent an adverse action, OCR does not proceed further with a retaliation
analysis. Accordingly, OCR will take no further action regarding Allegation (b).

With respect to Allegation (c), OCR determined that the Glastonbury proffered a legitimate, non-
retaliatory reason for not selecting Student 1 as a captain for the spring 2019 outdoor season;

2018 indoor season. Even assuming that the track coach also told Student 1 that the decision had
to do with her leaving practice early on Fridays, OCR determined that would still be a legitimate,
non-retaliatory reason for not selecting her. OCR determined that the proffered reasons were not
a pretext for retaliation, as other coaches corroborated the reasons for the decision and the track
coach gave an example of another student who had not been re-selected as captain based on similar
behaviors, who had not engaged in protected activities. Additionally, OCR determined that there
was no causal connection between the protected activity and the alleged adverse action, as the
track coach selected Student 1 as a captain for the indoor season after she and Parent 2 had engaged
in protected activities in 2018 and prior to their again engaging in protected activities in 2019.

allegation that the Glastonbury
advocacy against the Revised Transgender Participation Policy, by denying Student 1 a position
as a team captain in March 2019. Accordingly, OCR will take no further action regarding
Allegation (c).
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 67 of 71

Page 44 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

With respect to Allegation (d), OCR must often weigh conflicting evidence in light of the facts
and circumstances of each case and determine whether the preponderance of evidence supports the
allegation. Here, OCR did not find that the preponderance of the evidence supported the
Complain         assertion that the track coach told Student 1 in March 2019 and May 2019, that she
should consider leaving the team if she had to leave practice early. Based on the foregoing, OCR
determined that there was insufficient evidence to substantiate that the track coach subjected
Student 1 to the alleged adverse action. Absent an adverse action, OCR does not proceed further
with a retaliation analysis. Accordingly, OCR will take no further action regarding Allegation (d).

Attempts to Resolve the Complaint

Via e-mail on February 12, 2020, OCR notified the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that it had determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury violated Title IX, and provided a proposed resolution
agreement (the Agreement) to each that would resolve                                    . During
subsequent telephone calls with counsel for the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury, held during the period of February 13, 2020, through March 13,
2020, OCR informed counsel for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell,
Canton, and Danbury of the specific violation, and explained the nature of the violations and the
basis of its findings. On multiple occasions during these communications, OCR informed counsel
for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury of the 90-
calendar day timeframe for negotiations as set forth in Section 303(f) of the Manual. OCR also
informed counsel for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury that the Manual states that OCR may end the negotiation period at any time prior to the
expiration of the 90-calendar day period when it is clear that agreement will not be reached. On
March 12, 2020, counsel for Bloomfield, Hartford, and Cromwell, and on March 13, 2020, counsel
for the CIAC, Glastonbury, Canton and Danbury, informed OCR that their clients would not sign
the Agreements.

On March 17, 2020, OCR issued impasse letters to the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury notifying the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that the negotiations had reached an impasse and a final
agreement had not been reached. Further, the letter informed the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury that in accordance with the Manual, Section 303(g), if
an agreement was not reached within 10 calendar days of the date of the letter, i.e., by March 30,
2020, OCR would issue a Letter of Impending Enforcement Action indicating that the CIAC,
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury are in violation of Title IX.
OCR also referred the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury
to the Manual, at https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf, in particular,
Sections 303-305 and 601-602, for more information.

In emails dated March 27, 2020, OCR informed the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that in view of their COVID-19-related duties and
responsibilities, OCR was extending the ten-calendar day-
resolution agreements for a period of 30 days, to April 27, 2020; and that if agreement was not
reached by that date, OCR would issue a Letter of Impending Enforcement Action on April 28,
        Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 68 of 71

Page 45 of 45 Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

2020, pursuant to Section 305 of the Manual. To date, the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury have not entered into resolution agreements with OCR
to remedy the violations.

Based on the failure of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury to resolve the identified areas of noncompliance, OCR will either initiate administrative
proceedings to suspend, terminate, or refuse to grant or continue and defer financial assistance to
the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury, or refer the cases
to the U.S. Department of Justice for judicial proceedings to enforce any rights of the United States
under its laws. OCR will take further enforcement action after no fewer than 20 calendar days
from the date of this letter if resolution of these complaints has not yet been reached.

This Letter of Impending Enforcement Action is not intended and should not be interpreted to
address the compliance of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury with any other regulatory provision or to address any issues other than those addressed
                                                         these individual OCR cases; it is not a

formal policy statements are approved by a duly authorized OCR official and made available to
the public. The complainant may file a private suit in federal court whether or not OCR finds a
violation.

Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. In the event that OCR receives such a request, it will
seek to protect, to the extent provided by law, personally identifiable information that, if released,
could reasonably be expected to constitute an unwarranted invasion of personal privacy.

If you have any questions, please contact Nadja Allen Gill, Compliance Team Leader, at (646)
428-3801, or nadja.r.allen.gill@ed.gov.

                                                      Sincerely,



                                                      Timothy C. J. Blanchard


cc:    Glenn Lungarini, CIAC Executive Director, via email only
       Alan B. Bookman, Glastonbury Superintendent, via email only
       Kevin D. Case, Canton Superintendent, via email only
       Dr. Enza Macri, Cromwell Superintendent, via email only
       Dr. Sal V. Pascarella, Danbury Superintendent, via email only
       Dr. James Thompson, Jr., Bloomfield Superintendent, via email only
       Dr. Leslie Torres-Rodriguez, Hartford Superintendent, via email only
       Roger G. Brooks, Alliance Defending Freedom, Complainant, via email only
Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 69 of 71




                       APPENDIX 2
           RESPONSE TO MOTION FOR
     PRELIMINARY INJUNCTION (Dkt. 22)
                Hecox, et al. v. Little, et al.
             Case No. 1:20-cv-00184-DCN
                            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 70 of 71




                                HEALTH EXAMINATION and CONSENT FORM
It is required all students complete a history and physical examination prior to his/her first 9th and 11th grade practice in the interscholastic (9-12) athletic program in the State of
Idaho. The exam is at the expense of the student and may not be taken prior to May 1 of the 8th and 10th grade years. This examination is to be done by a licensed physician,
physician's assistant or nurse practitioner under optimal conditions. Interim history forms are required during the 10th and 12th grade years and must be submitted to the school
administration prior to the first practice.
   Name:                                                                                  Sex: M / F             Date of birth:                                     Age:
 Address:                                                                               Phone:
  School:                                                                               Sports:                                                Participation Grade:
                                                                        MEDICAL HISTORY
Fill in details of "YES" answers in space below:                               Yes           No                                                                             Yes         No
1. Have you ever been hospitalized?                                                                6. Have you ever had a head injury?
   Have you ever had surgery?                                                                           Have you ever been knocked out or unconscious?
2. Are you presently taking any medication or pills?                                                    Have you ever been diagnosed with a concussion?
3. Do you have any allergies (medicine, bees, other insects)?                                           Have you ever had a seizure?
4. Have you ever passed out during or after exercise?                                                   Have you ever had a stinger, burned or pinched nerve?
   Have you ever been dizzy during or after exercise?                                              7. Have you ever had heat or muscle cramps?
   Have you ever had chest pain during or after exercise?                                               Have you ever been dizzy or passed out in the heat?
   Do you tire more quickly than your friends during exercise?                                     8. Do you have trouble breathing or do you cough during or
   Have you ever had high blood pressure?                                                             after exercise?
   Have you been told you have a heart murmur?                                                     9. Do you use special equipment (pads, braces, neck rolls,
   Have you ever had racing of your heart or skipped heartbeats?                                      mouth guard or eye guards, etc.)?
   Has anyone in your family died of heart problems or a sudden                                    10. Have you ever had problems with your eyes or vision?
   death before age 50?                                                                                  Do you wear glasses, contacts or protective eyewear?
5. Do you have any skin problems (itching, rash, acne)?                                            11. Have you had any other medical problems ( infectious
                                                                                                       mononucleosis, diabetes, ect.)?
12. Have you had a medical problem or injury since your last evaluation?                                  Yes       No
13. Have you ever sprained/strained, dislocated, fractured, broken or had repeated swelling or other injuries of any of bones or joints?
           head       back       shoulder        forearm        hand       hip       knee       ankle
             neck          chest         elbow             wrist           finger          thigh        shin      foot
14. Were you born without a kidney, testicle, or any other organ?                    Yes           No
15. When was your first menstrual period?
    When was your last menstrual period?
    What was the longest time between your periods last year?

  Explain "YES" answers:

                                                                           CONSENT FORM
                                                               (Parent or guardian and student permission and approval)
     I herby consent to the above named student participating in the interscholastic athletic program at his/her school of attendance. This consent includes travel to and from athletic
contests and practice sessions. I further consent to treatment deemed necessary by physicians designated school authorities for any illness or injury resulting from his/her athletic
participation. I also consent to release of any information contained in this form to carry out treatment and healthcare operations for the above named student.
     If the health care provider's exam will be performed without compensation as part of the school's health examination program for participation in high school activities,
I agree to the waiver provisions as set forth in Idaho Code Section 39-7703 and agree that the health care provider shall be immune from liability as specified in said section.

PARENT OR GUARDIAN SIGNATURE                                                                                                                       DATE:
This application to compete in interscholastic athletics for the above school is entirely voluntary on my part and is made with the understanding that I have not violated any of the
eligibility rules and regulation of the State Association.

SIGNATURE OF STUDENT                                                                                                                               DATE:
            Case 1:20-cv-00184-DCN Document 41 Filed 06/04/20 Page 71 of 71

                             Idaho High School Activities Association
                       Physical Examination Form
                Name:                                                                   Date of Birth:

                 Height __________ Weight ___________ BP _____ / _____ Pulse _______
                                Vision R 20 / ____ L 20 / ____                          Corrected: Y            N

                                           Normal                                 Abnormal findings
                                                                    Medical
                Pulses
                Heart
                Lungs
                Skin
                Ears, nose, throat
                Pupils
                Abdomen
                Genitalia (males)
                                                             Musculoskeletal
                Neck
                Shoulder
                Elbow
                Wrist
                Hand
                Back
                Knee
                Ankle
                Foot
                Other
                           CLEARANCE / RECOMMENDATIONS
 Clearance:
        A. Cleared for all sports and other school-sponsored activates.
         B. Cleared after completing evaluation/rehabilitation for:

           C. NOT cleared to participate in the following IHSAA sponsored sports /activities:
                  baseball         basketball          cheer/dance           cross country      football       golf
                  soccer           softball            swimming              tennis              track         volleyball        wrestling

                NOT cleared for other school-sponsored activities (example: lacrosse):


           D. Student is NOT permitted to participate in high school athletics.
                             Reason:
                Recommendation:
Name of physician:
Address:                                                                                                 Phone:
Signature of physician/medical provider:                                                                                       Date:
                  (This Physical Examination Form MUST be signed by a licensed physician, physician assistant or nurse practitioner)
